Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 1 of 110 PageID #: 1514




                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF DELAWARE

   GE HEALTHCARE BIO-SCIENCES             )
   AB, GE HEALTHCARE BIO-                 )
   SCIENCES CORPORATION, and              )
   GENERAL ELECTRIC COMPANY,              )
                                          ) C.A. No. 18-1899-CFC and
                Plaintiffs,               ) C.A. No. 19-943-CFC (consolidated)
                                          )
     v.                                   )
                                          )
   BIO-RAD LABORATORIES, INC.,            )
                                          )
                Defendant.                )


                    JOINT CLAIM CONSTRUCTION BRIEF

   John W. Shaw (No. 3362)                  David E. Moore (No. 3983)
   Nathan R. Hoeschen (No. 6232)            Bindu A. Palapura (No. 5370)
   SHAW KELLER LLP                          Alan R. Silverstein (No. 5066)
   I.M. Pei Building                        Tracey E. Timlin (No. 6469)
   1105 North Market Street, 12th Floor     POTTER ANDERSON & CORROON LLP
   Wilmington, DE 19801                     Hercules Plaza, 6th Floor
   Tel: (302) 298-0700                      1313 N. Market Street
   jshaw@shawkeller.com                     Wilmington, DE 19801
   nhoeschen@shawkeller.com                 Tel: (302) 984-6000
   Attorneys for Plaintiffs                 dmoore@potteranderson.com
                                            bpalapura@potteranderson.com
                                            asilverstein@potteranderson.com
                                            ttimlin@potteranderson.com
                                            Attorneys for Defendant

   Dated: January 30, 2020
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 2 of 110 PageID #: 1515




                                    TABLE OF CONTENTS

                                             CONTENTS

  I.    AGREED-UPON CONSTRUCTIONS .......................................................1

  II.   DISPUTED CONSTRUCTIONS .................................................................1

        A.     “interchangeable modular component” (’590 Patent: 1–6,
               10–12; ’591 Patent: 1, 2, 4, 6, 8, 14, 17, 25, 28, 29; ’420
               Patent: 1, 6, 10, 15, 16, 17, 23, 27; ’124 Patent: 16, 17, 19, 20,
               22-25, 29, 31, 36–40, 42, 43) ................................................................1

               1.      Plaintiffs’ Opening Position .....................................................2

               2.      Defendant’s Answering Position..............................................8

               3.      Plaintiffs’ Reply Position ........................................................21

               4.      Defendant’s Sur-Reply Position ............................................30

        B.     “interchangeable modular fluid handling unit” (’590
               Patent: 13, 14, 18, 20) ........................................................................34

               1.      Plaintiffs’ Opening Position ...................................................35

               2.      Defendant’s Answering Position............................................36

               3.      Plaintiffs’ Reply Position ........................................................36

               4.      Defendant’s Sur-Reply Position ............................................36

        C.     “modular fluid handling unit” (’589 Patent: 1, 2, 3, 4, 5, 6, 7,
               8, 10, 11, 12, 15, 21, 22, 23)................................................................36

               1.      Plaintiffs’ Opening Position ...................................................36

               2.      Defendant’s Answering Position............................................39

               3.      Plaintiffs’ Reply Position ........................................................40

               4.      Defendant’s Sur-Reply Position ............................................40


                                                      i
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 3 of 110 PageID #: 1516




        D.    “An automated liquid chromatography system comprising”/
              “A method of modifying a fluid flow path in an automated
              liquid chromatography system comprising”/ “A method for
              building an automated liquid chromatography system, the
              method comprising”/ “A liquid chromatography system
              arranged to provide a controlled fluid flow through a
              chromatography column, the system comprising” (’589
              Patent: 1, 6; ’590 Patent: 1, 13; ’591 Patent: 1, 17, 29; ’420
              Patent: 1, 17, 27; ’124 Patent: 16, 38) ..............................................41

              1.       Plaintiffs’ Opening Position ...................................................41

              2.       Defendant’s Answering Position............................................44

              3.       Plaintiffs’ Reply Position ........................................................51

              4.       Defendant’s Sur-Reply Position ............................................57

        E.    “liquid chromatography system” (’124 Patent: 16, 38) .................60

              1.       Plaintiffs’ Opening Position ...................................................60

              2.       Defendant’s Answering Position............................................61

              3.       Plaintiffs’ Reply Position ........................................................63

              4.       Defendant’s Sur-Reply Position ............................................64

        F.    “automated liquid chromatography system” (’589 Patent: 1,
              6; ’590 Patent: 1, 13; ’591 Patent: 1, 17, 29; ’420 Patent: 1,
              17, 27) ..................................................................................................66

              1.       Plaintiffs’ Opening Position ...................................................66

              2.       Defendant’s Answering Position............................................67

              3.       Plaintiffs’ Reply Position ........................................................67

              4.       Defendant’s Sur-Reply Position ............................................67

        G.    “wherein the system is capable of performing automated
              liquid chromatography” (’591 Patent: 1, 17; ’420 Patent: 1,

                                                         ii
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 4 of 110 PageID #: 1517




              17, 27) ..................................................................................................68

              1.       Plaintiffs’ Opening Position ...................................................68

              2.       Defendant’s Answering Position............................................70

              3.       Plaintiffs’ Reply Position ........................................................71

              4.       Defendant’s Sur-Reply Position ............................................71

        H.    “non-fluidics section”/“non-fluidics section”/“non fluidics
              section” (’591 Patent: 1, 17, 29; ’420 Patent: 1, 5, 17, 22, 27;
              ’124 Patent: 16, 35, 38, 44) ................................................................72

              1.       Plaintiffs’ Opening Position ...................................................72

              2.       Defendant’s Answering Position............................................76

              3.       Plaintiffs’ Reply Position ........................................................84

              4.       Defendant’s Sur-Reply Position ............................................90

        I.    “a fluid handling section”/“a fluidics section” (’589 Patent:
              1, 10, 13, 21; ’591 Patent: 1, 12, 13, 17, 29; ’420 Patent: 1, 5,
              17, 22, 27; ’124 Patent: 16, 35, 38, 44) .............................................94

              1.       Plaintiffs’ Opening Position ...................................................94

              2.       Defendant’s Answering Position............................................96

              3.       Plaintiffs’ Reply Position ........................................................98

              4.       Defendant’s Sur-Reply Position ............................................98




                                                        iii
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 5 of 110 PageID #: 1518




                                     TABLE OF AUTHORITIES

                                                                                                        Page(s)

  Cases
  Accent Packaging, Inc. v. Leggett & Platt, Inc.,
    707 F.3d 1318 (Fed. Cir. 2013) ..............................................................14, 25, 89
  Allen Engineering Corp. v. Bartell Industries, Inc.,
     299 F.3d 1336 (Fed. Cir. 2002) ..........................................................................44
  Allergan Sales, LLC v. Sandoz, Inc.,
     935 F.3d 1370 (Fed. Cir. 2019) ..........................................................................68
  In re Anderson,
      662 F. App’x 958 (Fed. Cir. 2016) ...............................................................62, 70
  Ansell Healthcare Prod. LLC v. Reckitt Benckiser LLC,
    C.A. No. 15-915-RGA, 2017 WL 1021844 (D. Del. Mar. 16, 2017) ................ 69
  Arctic Cat Inc. v. GEP Power Products, Inc.,
     919 F.3d 1320 (Fed. Cir. 2019) ...................................................................passim

  Atlas IP, LLC v. Medtronic, Inc.,
     809 F.3d 599 (Fed. Cir. 2015) ............................................................................91

  Autogiro Co. of Am. v. United States,
     384 F.2d 391 (Ct. Cl. 1967) ................................................................................63

  Aylus Networks, Inc. v. Apple Inc.,
     856 F.3d 1353 (Fed. Cir. 2017) ..............................................................20, 29, 34

  Baldwin Graphic Sys., Inc. v. Siebert, Inc.,
     512 F.3d 1338 (Fed. Cir. 2008) ..........................................................................75

  Baran v. Med. Device Techs., Inc.,
    616 F.3d 1309 (Fed. Cir. 2010) ..............................................................25, 37, 38

  Bicon, Inc. v. Straumann Co.,
     441 F. 3d 945 (Fed. Cir. 2006) .........................................................42, 47, 52, 54
  Catalina Marketing Intern. v. Coolsavings.com,
    289 F. 3d 801 (Fed. Cir. 2002) ....................................................................passim

                                                         iv
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 6 of 110 PageID #: 1519




  CCS Fitness, Inc. v. Brunswick Corp.,
    288 F.3d 1359 (Fed. Cir. 2002) ....................................................................26, 33

  Chimie v. PPG Industries, Inc.,
    402 F.3d 1371 (Fed. Cir. 2005) ..........................................................................15

  Cohesive Techs., Inc. v. Waters Corp.,
    543 F.3d 1351 (Fed. Cir. 2008) ............................................................5, 6, 21, 30

  Corning Glass Works v. Sumitomo Electric U.S.A., Inc.,
    868 F.2d 1251 (Fed. Cir. 1989) ..........................................................................56

  Curtiss-Wright Flow Control Corp. v. Velan, Inc.,
    438 F.3d 1374 (Fed. Cir. 2006) ..........................................................................97

  Eaton Corp. v. Rockwell Int’l Corp.,
     323 F.3d 1332 (Fed. Cir. 2003) ...................................................................passim
  Edwards Lifesciences, LLC v. Cook Inc.,
    582 F.3d 1322 (Fed. Cir. 2009) ....................................................................37, 38
  Electro Scientific Industries, Inc. v. Dynamic Details, Inc.,
     307 F.3d 1343 (Fed. Cir. 2002) ..............................................................52, 57, 58
  Fenner Invs., Ltd. v. Cellco P’ship,
    778 F.3d 1320 (Fed. Cir. 2015) ..........................................................................27
  In re Fought,
      941 F.3d 1175 (Fed. Cir. 2019) ..............................................................53, 54, 59
  Funai Elec. Co., Ltd v. Daewoo Electronics Corp.,
    616 F.3d 1357 (Fed. Cir. 2010) ..........................................................................70

  Gentry Gallery, Inc. v. Berkline Corp.,
    134 F.3d 1473 (Fed. Cir. 1998) ..........................................................................28
  Georgetown Rail Equip. Co. v. Holland L.P.,
    867 F.3d 1229 (Fed. Cir. 2017) ..........................................................................44
  Griffin v. Bertina,
     285 F.3d 1029 (Fed. Cir. 2002) ..........................................................................68




                                                        v
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 7 of 110 PageID #: 1520




  Grober v. Mako Prod., Inc.,
    686 F.3d 1335 (Fed. Cir. 2012) ..........................................................................30

  Hewlett-Packard Co. v. Bausch & Lomb Inc.,
    909 F.2d 1464 (Fed. Cir. 1990) ..............................................................50, 61, 70

  Honeywell Int’l, Inc. v. ITT Indus., Inc.,
    452 F.3d 1312 (Fed. Cir. 2006) ..........................................................................18

  Hormone Research Found., Inc. v. Genentech, Inc.,
    904 F.2d 1558 (Fed. Cir. 1990) ..........................................................................37

  Howmedica Osteonics Corp. v. Wright Med. Tech., Inc.,
    540 F.3d 1337 (Fed. Cir. 2008) ..........................................................................88

  Iridescent Networks, Inc. v. AT&T Mobility, LLC,
      933 F.3d 1345 (Fed. Cir. 2019) ...................................................................passim
  KCJ Corp. v. Kinetic Concepts, Inc.,
    223 F.3d 1351 (Fed. Cir. 2000) ..............................................................75, 88, 95
  Leseman, LLC v. Stratasys, Inc.,
     730 F. App’x 912 (Fed. Cir. 2018) ...............................................................23, 31
  Marine Polymer Techs., Inc. v. HemCon, Inc.,
    672 F.3d 1350 (Fed. Cir. 2012) ..........................................................................37
  Mayne Pharma Int’l Pty Ltd. v. Merck & Co, Inc.,
    C.A. No. 15-438-LPS, 2016 WL 7441069 (D. Del. Dec. 27, 2016) .................. 52
  MBO Labs., Inc. v. Becton, Dickinson & Co.,
    474 F.3d 1323 (Fed. Cir. 2007) ....................................................................26, 33

  Merck & Co. v. Teva Pharms. USA, Inc.,
    395 F.3d 1364 (Fed. Cir. 2005) ........................................................62, 65, 67, 97
  Mycogen Plant Sci., Inc. v. Monsanto Co.,
    243 F.3d 1316 (Fed. Cir. 2001) ..........................................................................37
  N. Am. Container, Inc. v. Plastipak Packaging, Inc.,
     415 F.3d 1335 (Fed. Cir. 2005) ..........................................................................97




                                                       vi
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 8 of 110 PageID #: 1521




  Novatek, Inc. v. Sollami Co.,
    559 Fed.App’x. 1011 (Fed. Cir. 2014) ...............................................................57

  Oatey Co. v. IPS Corp.,
    514 F.3d 1271 (Fed. Cir. 2008) ....................................................................14, 25

  Omega Eng’g, Inc. v. Raytek Corp.,
    334 F.3d 1314 (Fed. Cir. 2003) ...................................................................passim

  On-Line Technologies, Inc. v. Bodenseewerk Perkin-Elmer GmbH,
    386 F.3d 1133 (Fed. Cir. 2004) ..........................................................................14

  Ormco Corp. v. Align Tech., Inc.,
    498 F.3d 1307 (Fed. Cir. 2007) ............................................................................ 7

  Ortho-McNeil Pharm., Inc. v. Mylan Labs., Inc.,
     520 F.3d 1358 (Fed. Cir. 2008) ....................................................................75, 90
  Pacing Technologies, LLC v. Garmin International, Inc.,
    778 F.3d 1021 (Fed. Cir. 2015) ..............................................................52, 57, 58
  Phillips v. AWH Corp.,
     415 F.3d 1303 (Fed. Cir. 2005) (en banc) ...................................................passim
  Pitney Bowes, Inc. v. Hewlett-Packard Co.,
     182 F.3d 1298 (Fed. Cir. 1999) ..........................................................................55
  Poly-America, LP v. GSE Lining Tech., Inc.,
     383 F.3d 1303 (Fed. Cir. 2004) ...................................................................passim
  Power Mosfet Techs., LLC v. Siemens AG,
    378 F.3d 1396 (Fed. Cir. 2004) ..............................................................37, 62, 97

  Proveris Sci. Corp. v. Innovasystems, Inc.,
     739 F.3d 1367 (Fed. Cir. 2014) ...................................................................passim
  RF Delaware, Inc. v. Pacific Keystone Technologies, Inc.,
    326 F.3d 1255 (Fed. Cir. 2003) ..........................................................................96
  SanDisk Corp. v. Kingston Tech. Co.,
     695 F.3d 1348 (Fed. Cir. 2012) ..............................................................75, 88, 95




                                                       vii
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 9 of 110 PageID #: 1522




  In re Schreiber,
      128 F.3d 1473 (Fed. Cir. 1997) ....................................................................62, 70

  Summit 6, LLC v. Samsung Elecs. Co.,
    802 F.3d 1283 (Fed. Cir. 2015) ....................................................................45, 51

  SunPower Corp. v. PanelClaw, Inc.,
     C.A. No. 12-1633-MPT, 2016 WL 1293479 (D. Del. Apr. 1, 2016) ...........61, 64

  Techtronic Indus. Co. v. ITC,
     944 F.3d 901 (Fed. Cir. 2019) ............................................................................33

  Teleflex, Inc. v. Ficosa North America Corp.,
     299 F.3d 1313 (Fed. Cir. 2002) ..........................................................................69

  Tempo Lighting, Inc. v. Tivoli, LLC,
    742 F.3d 973 (Fed. Cir. 2014) ............................................................................34
  Textron Innovations Inc. v. American Eurocopter Corp.,
     498 F. App’x 23 (Fed. Cir. 2012) .................................................................66, 71
  Thorner v. Sony Comp. Entm’t Am. LLC,
    669 F.3d 1362 (Fed. Cir. 2012) ..............................................................86, 87, 88
  Toshiba Corp. v. Imation Corp.,
     681 F.3d 1358 (Fed. Cir. 2012) ..........................................................................69
  Trustees of Columbia Univ. in City of New York v. Symantec Corp.,
     811 F.3d 1359 (Fed. Cir. 2016) ....................................................................75, 90
  U.S. Surgical Corp. v. Ethicon, Inc.,
     103 F.3d 1554 (Fed. Cir. 1997) ..........................................................................69

  Vasudevan Software, Inc. v. MicroStrategy, Inc.,
    782 F.3d 671 (Fed. Cir. 2015) ............................................................................91
  Vitronics Corp. v. Conceptronic, Inc.,
     90 F.3d 1576 (Fed. Cir. 1996) ............................................................................14
  Wi-Lan USA v. Apple Inc.,
     830 F. 3d 1374 (Fed. Cir. 2016) .........................................................................37




                                                       viii
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 10 of 110 PageID #: 1523




   ZapMedia Servs., Inc. v. Apple Inc.,
     482 F. App’x 533 (Fed. Cir. 2012) .....................................................................98

   Statutes

   35 U.S.C. § 102 ........................................................................................................28

   35 U.S.C. § 103 ........................................................................................................28

   Other Authorities

   37 C.F.R. § 42.100(b) ..........................................................................................8, 29




                                                              ix
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 11 of 110 PageID #: 1524




   I.       AGREED-UPON CONSTRUCTIONS

            The parties agree to the following constructions:

                       Claim Term(s)                       Agreed Upon Construction
                  “CPU” / “CPU unit”               “central processing unit”
          U.S. Patent No. 9,709,589 (“the ’589
                      Patent”): 1, 5, 6
          U.S. Patent No. 9,709,590 (“the ’590
                     Patent”): 1, 13, 17
          U.S. Patent No. 9,709,591 (“the ’591
                     Patent”): 1, 17, 29
          U.S. Patent No. 9,671,420 (“the ’420
                     Patent”): 1, 17, 27
          U.S. Patent No. RE47,124 (“the ’124
                      Patent”): 20, 38
         “the fluidics section is external to the “the fluidics section is on the outside of the
         housing and the non[-]fluidics section housing and the non-fluidics section is on
               is internal to the housing”        the inside of the housing”
                   ’591 Patent: 1, 17, 29
                   ’420 Patent: 1, 17, 27
                    ’124 Patent: 16, 38


   II.      DISPUTED CONSTRUCTIONS
            A.    “interchangeable modular component” (’590 Patent: 1–6, 10–12;
                  ’591 Patent: 1, 2, 4, 6, 8, 14, 17, 25, 28, 29; ’420 Patent: 1, 6, 10, 15,
                  16, 17, 23, 27; ’124 Patent: 16, 17, 19, 20, 22-25, 29, 31, 36–40, 42,
                  43)

                 GE’s Construction                         Bio-Rad’s Construction

       “a component of standardized size and        “component that can be inserted into
       shape that may be used in place of           and removed from positions in the
       another component of the same                housing [unit] and that has a
       standardized size and shape with             standardized size and shape that allows
       different functionality”                     it to be exchanged with another
                                                    component”1

   1
         Bio-Rad has slightly modified its proposed construction for the first three
   terms from the one it set forth in the Joint Claim Construction Chart to omit the
   word “different.” See D.I. 52-1, at 1-4. This change does not substantively alter

                                                1
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 12 of 110 PageID #: 1525




                1.    Plaintiffs’ Opening Position

         The liquid chromatography systems described and claimed in the Asserted

   Patents 2 are designed to overcome some of the problems users faced when using

   prior art systems. Many researchers needed flexibility to alter or optimize the

   fluid path flow of their liquid chromatography systems. 1:29-32. 3 Historically,

   upgrading or modifying a liquid chromatography system required use of specific

   kits provided by the manufacturer, and such upgrade kits were often supplied as

   external add-on equipment to be arranged beside the original system. 1:33-40.

   The liquid chromatography systems described and claimed in the Asserted Patents

   (e.g., Fig. 1, below) allow users to interchange the modular components (1-18) of

   the liquid chromatography system by swapping components with another of like

   size and shape but with different functionality within the housing.




   Bio-Rad’s claim construction but rather changes the language to be more
   consistent with the intrinsic record, as discussed in the relevant sections of this
   brief.
   2
          The Asserted Patents are: 9,709,589 (“the ʼ589 Patent”), 9,709,590 (“the
   ʼ590 Patent”), 9,709,591 (“the ʼ591 Patent”), 9,671,420 (“the ʼ420 Patent”), and
   RE47,124 (“the ‘124 Patent”).
   3
          The Asserted Patents share a common specification. For ease of reference,
   only citations to the ’589 Patent will be provided.

                                             2
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 13 of 110 PageID #: 1526




   The use of interchangeable modular components permits users to optimize the

   fluid flow path (an exemplar path is shown in Fig. 10, below) without having to

   either order a new instrument or make complicated changes that would have been

   required with prior art instruments when expanding or modifying their machine.




                                           3
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 14 of 110 PageID #: 1527




         Both parties agree that an “interchangeable modular component” is a

   “component of standardized size and shape.” See 5:61-63 (“The component

   positions are given a standardized size and shape to provide simple

   interchangeability.”). In view of the above-stated purpose and intrinsic record,

   GE’s construction also states that the component must be interchangeable with

   another component of the same standardized size and shape, and which has a

   different functionality from the first component.

         The specification of the Asserted Patents supports GE’s construction. For

   example, the specification describes not only that a fluid handling unit (or

   component) can be removed and a new one put in its place, but that the fluid

   handling units are “designed to be readily interchangeable” and “[t]he

   interchangeability provides improved service and upgrade possibilities and also a

   possibility to customize the positions of the respective liquid handling components


                                             4
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 15 of 110 PageID #: 1528




   . . . in order to optimize the fluid path for a specific experimental setup.” 5:53-57.

   As discussed in more detail below, the specification states that fluid handling units

   are a type of interchangeable modular component. 6:4-13. The specification’s

   teachings regarding fluid handling units are thus applicable to interchangeable

   modular components.

         In sum, the specification makes clear that to accomplish the goal of

   optimizing the fluid path for liquid chromatography applications, differently

   functioned components must necessarily be interchanged in that process.

   Otherwise, the fluid path would not be altered in the simple exchanging of, for

   example, an outlet valve for another outlet valve. Given that claim terms should

   be construed in view of the purpose of the invention, the specification supports

   GE’s construction. See Cohesive Techs., Inc. v. Waters Corp., 543 F.3d 1351,

   1368 (Fed. Cir. 2008) (examining the purpose of the limitation in the claimed

   invention, as evident from the specification, during claim construction).

         The prosecution history of the ’718 patent, the parent patent to all the

   Asserted Patents, 4 further mandates GE’s construction. In response to a prior art

   rejection under the Mourtada reference during prosecution of the ’718 Patent,

   applicants made clear that the ability to exchange components with other



   4
         Each of the Asserted Patents claims priority, directly or indirectly, to the
   ’718 Patent.

                                             5
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 16 of 110 PageID #: 1529




   components of different functionality is a distinguishing feature of the invention

   from previous designs, including Mourtada’s disclosure. Mourtada disclosed

   “cassettes” that could be removed or replaced when necessary. Applicants stated

   that “whilst the cassettes… are replaceable or exchangeable with a differently

   configured cassette, they are not interchangeable with other components in the

   apparatus… [t]hus, one skilled in the art reading Mourtada, would conclude that

   Mourtada shows a maintainable apparatus, but not one which has modular

   components.” D.I. 52, Ex. G at GE_001475 (emphasis added). The Examiner

   found this argument persuasive, and thus withdrew the prior art rejection based on

   Mourtada. Id. at GE_000882.

         Thus, during prosecution, applicants distinguished between (i) replacing a

   component with the same type of functionality (as Mourtada described) and

   (ii) interchanging a component having different functionality, as the present

   invention contemplates. See id., Ex. F at GEBIO_DE_000000671 (“Applicant

   indicated that [ ] only [the] purification and formulation cassettes were replaceable

   on Mourtada’s system…”).

         Bio-Rad’s construction, which allows the simple act of replacing one

   component with another having the same functionality, would negate arguments

   applicants made during prosecution to overcome a prior art rejection. This is

   contrary to Federal Circuit authority, which emphasizes the importance of the



                                             6
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 17 of 110 PageID #: 1530




   prosecution history in situations like that here. In particular, when a patentee

   utilizes “a coined term, meaning it has no ordinary and customary meaning, the

   question is whether the intrinsic evidence provides objective boundaries to the

   scope of the term. In these circumstances, where there is no clear ordinary and

   customary meaning of a coined term … we may look to the prosecution history

   for guidance without having to first find a clear and unmistakable disavowal.”

   Iridescent Networks, Inc. v. AT&T Mobility, LLC, 933 F.3d 1345, 1352–53 (Fed.

   Cir. 2019) (internal citations omitted). In Iridescent, the Federal Circuit held that

   statements made during prosecution that resulted in the issuance of the patent

   informed the construction of a term coined by the patentee. Similarly, in this case,

   GE made statements to the examiner during prosecution regarding the meaning of

   the term “interchangeable modular component” that inform the construction of

   this term.

         Finally, the arguments made during prosecution of the ’718 Patent, are

   applicable to all the Asserted Patents since it is the ultimate parent to each of

   them. See Ormco Corp. v. Align Tech., Inc., 498 F.3d 1307, 1314 (Fed. Cir. 2007)

   (relying on the prosecution history of a parent patent when the specifications of




                                              7
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 18 of 110 PageID #: 1531




   the parent and children patents have the same content). 5

                2.    Defendant’s Answering Position

         The dispute between the parties as to this term centers on whether an

   “interchangeable modular component” is merely a component that “can be inserted

   into and removed from positions in the housing [unit]6” such that it can “be

   exchanged with another component” as Bio-Rad proposes, or whether this

   interchangeability requires components “that may be used in place of another

   component . . . with different functionality” as GE proposes.

         GE’s proposed requirement that interchangeability is only satisfied with

   components “that may be used in place of another component . . .with different

   functionality” is inconsistent with the specification and the claim language.

   Contrary to GE’s argument, this narrow requirement is not supported by a clear



   5
          The PTAB, during the inter partes review (“IPR”) proceedings for the ’718
   Patent, construed the phrase “two or more interchangeable fluid handling
   units…arranged as interchangeable modular components” to mean “two or more
   fluid handling units of a standardized size and shape…arranged such that they may
   be used in place of other fluid handling units of the same standardized size and
   shape.” D.I. 52, Ex. H at GEBIO_DE_000003571. However, this term was
   construed under the broadest reasonable interpretation (“BRI”) standard under
   former 37 C.F.R. 42.100(b) (“A claim in an unexpired patent that will not expire
   before a final written decision is issued shall be given its broadest reasonable
   construction in light of the specification of the patent in which it appears.”)
   (emphasis added). Moreover, the prosecution history of the patent was not
   considered by the PTAB.
   6
          Some patents refer to the system’s housing simply as a “housing,” while
   others refer to it as a “housing unit.” The bracketed term applies only to the latter.

                                             8
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 19 of 110 PageID #: 1532




   and unequivocal disclaimer in the prosecution history sufficient to reverse the

   broader description of “interchangeable modular components” in the specification

   and the claims.

                       a.    Bio-Rad’s Proposal, Not GE’s, Is Consistent With the
                             Specification and the Claims

         As GE argues, it is true that the alleged invention of the Asserted Patents 7

   “are designed to overcome some of the problems users faced when using prior art

   systems.” Supra p. 2; see 1:50-52 8 (“The object of the invention is to provide a

   new fluid handling system, which system overcomes one or more drawbacks of the

   prior art.”). However, one of the key drawbacks of prior art systems discussed in

   the Asserted Patents is that “replacement of defect [sic] fluid handling units is a

   time consuming and delicate task.” 1:39-40. GE’s Opening Brief entirely ignores

   this aspect of the alleged invention, and its proposed construction would exclude

   replacing a defective unit with a properly functioning unit having the same

   function.

         Instead of confronting this portion of the specification, GE argues that the

   specification’s disclosure of fluid handling units “designed to be readily



   7
         The Asserted Patents are: 9,709,589 (“‘589 Patent”), 9,709,590 (“‘590
   Patent”), 9,709,591 (“‘591 Patent”), 9,671,420 (“‘420 Patent”), and RE47,124
   (“‘124 Patent”).
   8
         The Asserted Patents share a common specification. For ease of reference,
   only citations to the ‘589 Patent will be provided.

                                             9
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 20 of 110 PageID #: 1533




   interchangeable” and that “[t]he interchangeability provides improved service and

   upgrade possibilities and also a possibility to customize the positions of the

   respective liquid handling components . . . in order to optimize the fluid path for a

   specific experimental setup” supports its inclusion of “with different functionality”

   in the claim construction for this term. Supra pp. 4-5 (quoting 5:53-57). But the

   full passage does not support GE’s position. To begin, by emphasizing that

   “interchangeability provides improved service and upgrade possibilities” (5:53-

   54 9), this passage reinforces the specification’s disclosure of interchangeability as

   having to do, in one application, with the difficulty of replacing defective fluid

   handling units in prior art systems. 1:39-40. Moreover, there is nothing in the

   passage that GE relied upon requiring that upgrading a system to optimize a fluid

   path means exchanging modules of different functionality. For example, the

   Asserted Patents describe embodiments where certain module positions are

   populated by dummy modules having no function. See Figs. 1, 4b (element 24);

   6:14-19.

         In addition, GE selectively quotes from a passage that actually explains

   (with reference to Figure 2, reproduced below) that, “[a]ccording to one

   embodiment, all liquid handling components and sensors arranged at the liquid



   9
         All emphasis in quotations in Bio-Rad’s Responsive Brief is added unless
   otherwise noted.

                                             10
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 21 of 110 PageID #: 1534




   handling panel 22 are designed to be readily interchangeable” and that “[t]he

   interchangeability provides improved service and upgrade possibilities and also a

   possibility to customize the positions of the respective liquid handling components,

   such as the fluid control valves, e.g. in order to optimize the fluid path for a

   specific experimental setup.” 5:50-57.




                                             11
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 22 of 110 PageID #: 1535




   Fig. 2 (annotated). The specification further identifies liquid handling components

   in two categories: (1) “a plurality of fluid control valves in the form of: Injection

   valve 1, Column valve 2, Quaternary valve 5, Inlet valve B 6, Inlet valve A 9,

   Sample inlet valve 15, pH valve 17, and Outlet valve 18”; and (2) additional

   components “UV monitor 4, System pump B 7, System pump A 10, Sample pump

   12, [and] Mixer 14 . . . .” 5:44-50. These are circled in red in Figure 2 above.

         The import of these disclosures is that GE’s “with different functionality”

   proposal runs headlong against these disclosures, which describe modules as

   “readily interchangeable” even when they can only be changed with modules of

   like kind. First, the specification discloses that “all liquid handling components

   and sensors . . . are designed to be readily interchangeable” (5:50-53)—that is, all

   liquid handling components are “interchangeable modular components.” These

   “interchangeable modular components” include UV monitor 4, whose standardized

   size and shape differs from all other disclosed interchangeable modular

   components. See also ‘589 Patent, Cls. 3, 15, 26; ‘590 Patent, Cl. 6; ‘591 Patent,

   Cls. 17, 28, 29; ‘420 Patent, Cls. 10, 16; ‘124 Patent, Cl. 28 (including “UV

   monitor” among claimed “modular fluid handling units” or “interchangeable

   modular components”). In the preferred embodiment, UV monitor 4 is thus only

   interchangeable with another UV monitor component, which would be in order to

   replace a defective UV monitor. See 1:39-40.



                                             12
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 23 of 110 PageID #: 1536




         Second, the “interchangeable modular components” of the preferred

   embodiment include system pump B 7, system pump A 10, and sample pump 12,

   each of which are depicted as identical pump components with a standardized size

   and shape that differs from all the other components in both Figures 1 and 2.

   Interchangeability of these pump modules means that they can be either replaced

   with a new pump module or exchanged with each other. In either case, the pump

   modules are not modules “with different functionality” but instead always

   constitute pumps having the same function—namely, to achieve liquid delivery.

   See 3:15-20 (“Each pump module consists of two pump heads (not shown). The

   individual heads are identical but actuated in opposite phase to each other by

   individual stepper motors, controlled by a microprocessor. The two pistons and

   pump heads work alternately to give a continuous, low pulsation, liquid

   delivery.”). GE’s requirement that “interchangeable modular components”

   requires exchanging components “with different functionality” is again contrary to

   the specification’s disclosure—here, its disclosure of three identical pump modules

   as “interchangeable modular components.”

         Third, the specification’s disclosure of an embodiment in which “a plurality

   of fluid control valves of at least two different configurations [position locations],

   wherein at least the fluid control valves are arranged as interchangeable modular

   components” (2:44-47) further contradicts GE’s proposed “with different



                                             13
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 24 of 110 PageID #: 1537




   functionality” language. The fact that fluid control valves may be placed in

   different locations, to control the fluid flow to different components, does not

   mean they have a different function. The function of the valves is always the

   same—to control the fluid flow to a particular component. See, e.g., 3:26-36.

         Because GE’s proposed addition of “with different functionality” would

   exclude the specification’s preferred embodiments in at least three ways, it cannot

   be correct: as the Federal Circuit has repeatedly held, “a claim interpretation that

   excludes a preferred embodiment from the scope of the claim is rarely, if ever,

   correct.” E.g., Accent Packaging, Inc. v. Leggett & Platt, Inc., 707 F.3d 1318,

   1326 (Fed. Cir. 2013) (quoting On-Line Techs., Inc. v. Bodenseewerk Perkin-

   Elmer GmbH, 386 F.3d 1133, 1138 (Fed. Cir. 2004)); see also, e.g., Oatey Co. v.

   IPS Corp., 514 F.3d 1271, 1276 (Fed. Cir. 2008) (“We normally do not interpret

   claim terms in a way that excludes embodiments disclosed in the specification.”).

   Accordingly, because Bio-Rad’s proposed construction, but not GE’s addition of

   “with different functionality,” is consistent with the specification—which is “the

   single best guide to the meaning of a disputed term”—it is the correct claim

   construction. Phillips v. AWH Corp., 415 F.3d 1303, 1321 (Fed. Cir. 2005) (en

   banc) (quoting Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir.

   1996)).




                                             14
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 25 of 110 PageID #: 1538




                      b.     GE’s Proposal Is Not Supported By a Clear and
                             Unequivocal Prosecution History Disclaimer
         Given that neither the specification nor the claims support GE’s proposed

   construction, GE heavily relies on the prosecution history of the parent ‘718

   Patent. Supra pp. 5-8. But the prosecution history “lacks the clarity of the

   specification and thus is less useful for claim construction purposes.” Phillips, 415

   F.3d at 1317. Accordingly, the Federal Circuit has stated that “[t]he purpose of

   consulting the prosecution history in construing a claim is to ‘exclude any

   interpretation that was disclaimed during prosecution.’” Id. (quoting Chimie v.

   PPG Indus., Inc., 402 F.3d 1371, 1384 (Fed. Cir. 2005)).

         None of GE’s cited prosecution history statements demonstrate any “clear

   and unmistakable” disclaimer, as Federal Circuit precedent requires in order for

   prosecution disclaimer to override the plain meaning of the term as read in light of

   the specification and the claims. E.g., Omega Eng’g, Inc. v. Raytek Corp., 334

   F.3d 1314, 1325-26 (Fed. Cir. 2003). This is so because GE’s principal basis for

   distinguishing prior art reference U.S. Patent Application Publication No.

   2008/0035542 (“Mourtada”) during prosecution had nothing to do with the

   claimed interchangeability, but rather with Mourtada’s lack of separation of

   fluidics and non-fluidics. See D.I. 52, Ex. G at GEHC_001472 (“Applicants

   submit in Mourtada, there is no separation of fluidic and non-fluidic sections of the

   cassettes 105 and 203 which the Examiner considers to be equivalent to the fluid


                                            15
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 26 of 110 PageID #: 1539




   handling units. Rather in Mourtada, fluidic sections appear to run on both sides of

   the cassette, for example fluid pipe 104 in Figures 9 &10 is shown both sides of

   cassette 105.”); id. at GEHC_001475-78 (“[I]f it were assumed that the valves etc.

   could be interchanged, then it appears that the respective fluidic and non-fluidic

   parts are not separated (as required by present claim 1) for example by the

   cassettes 105/203.”). GE’s Opening Brief entirely ignores this part of its own

   discussion of Mourtada during prosecution. And, in the more relevant prosecution

   of the ‘589 Patent, which GE selectively quotes from (supra p. 6), GE

   distinguished Mourtada only on the basis of (1) Mourtada’s failure to teach “a

   readily interchangeable modular fluid handling that includes a CPU,” D.I. 52, Ex.

   F at GEBIO_DE_000000672; see also id. (“As such, Mourtada’s cassettes are the

   only replaceable or changeable portions described, and is distinguishable from the

   modular fluid handling units of the present claims in that it lacks a CPU.”);

   (2) Mourtada’s disclosure of only two cassettes, rather than the claimed “at least

   four,” id.; and (3) Mourtada’s failure to “teach receiving positions arranged in a

   two dimensional array,” id. This only further demonstrates that no clear and

   unmistakable disclaimer of “interchangeable modular components” as excluding

   components that can be replaced for components of like kind is evident from the

   applicant’s prosecution history statements.




                                            16
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 27 of 110 PageID #: 1540




         Moreover, as to GE’s statements during prosecution of the parent patent

   application regarding Mourtada and interchangeability, those statements

   themselves are ambiguous, making it improper to rely on them as a disclaimer that

   would alter the ordinary meaning of the disputed term. See, e.g., Omega Eng’g,

   334 F.3d at 1325-26. Specifically, a person of ordinary skill in the art reading

   Mourtada and GE’s statements about Mourtada would not understand the latter.

   The reason is that at paragraph [0064] in Mourtada, which is right between the

   paragraphs GE referred to during prosecution (D.I. 52, Ex. G at GEHC_001474),

   Mourtada states that:

         The invention encompasses an array of different interchangeable
         specified (or specific) cassettes tailored to a variety of different . . .
         processes. The use of interchangeable cassettes permits users of the
         apparatus to rapidly adapt the device for a variety of different . . .
         techniques with ease . . . . Ideally, the cassettes can be replaced by
         simply snapping the tubing out from the valves and detaching the
         cassette from the base of the device . . . .
   Ex. I, ¶ [0064]. One of ordinary skill in the art would read this passage to mean

   that the cassettes can be configured differently to perform different functions,

   making GE’s argument about Mourtada purportedly failing to disclose

   “interchanging a component having different functionality” inconsistent with

   Mourtada itself and, thus, potentially inconsistent with GE’s own statements about

   Mourtada during prosecution. This potential inconsistency necessarily renders

   GE’s statements about Mourtada during prosecution ambiguous.



                                            17
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 28 of 110 PageID #: 1541




         An additional source of ambiguity comes from the statement about

   Mourtada that GE now relies on—a statement that continued to say:

         [W]hilst the cassettes . . . are replaceable or exchangeable with a
         differently configured cassette, they are not interchangeable with other
         components in the apparatus[,] . . . but not one which has modular
         components. Indeed, there is no suggestion in Mourtada that the
         valves etc. which are mounted to cassettes 105/203 could be modular.
         In practice they will not need swapping, because the cassette 105/203
         is a complete assembly that will be replaced as a complete unit and not
         reconfigured in situ.”
   D.I. 52, Ex. G at GEHC_001475. Again, a person of ordinary skill in the art would

   not understand this statement because, as shown above, paragraph [0064] in

   Mourtada states that cassettes configured differently can be swapped for one

   another. If anything, the emphasized language in the quote above indicates that

   GE’s point of distinction as to Mourtada’s disclosed interchangeability was

   actually focused on the individual valves that are present on the cassettes as being

   interchangeable rather than the cassettes themselves.

         GE’s discussion of Mourtada thus fails to support a leap to concluding that,

   when modules are removable, they are not interchangeable unless they can be

   swapped with other modules “with different functionality,” especially given the

   inconsistency of that language with the embodiments disclosed in the specification.

   See, e.g., Honeywell Int’l, Inc. v. ITT Indus., Inc., 452 F.3d 1312, 1318 (Fed. Cir.

   2006) (rejecting patentee’s reliance on a prosecution history statement where

   statement was “ambiguous and possibly inconsistent with the written description”).


                                             18
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 29 of 110 PageID #: 1542




   Ultimately, the only unambiguous statement that GE made during prosecution is

   that, when components are not designed to be removed, one should not consider

   them interchangeable.

         GE’s reliance on the coined term case law is misplaced, as “interchangeable

   modular component” is a term with an ordinary meaning one of ordinary skill in

   the art would understand by reading the claims themselves, especially as many

   claims provide numerous examples of such “interchangeable modular

   components.” This case is thus unlike GE’s cited case of Iridescent Networks, Inc.

   v. AT&T Mobility, LLC, 933 F.3d 1345 (Fed. Cir. 2019). There, the term at issue

   was “high quality of service connection,” but the claims provided no indication to

   one of ordinary skill in the art as to what would constitute the claimed “high

   quality of service connection.” Id. at 1351. The Federal Circuit thus resorted to

   the specification and prosecution history to construe this coined term. Id. In doing

   so, the Federal Circuit concluded that the specification “is consistent with the

   prosecution history.” Id. By contrast, here, GE’s reliance on the prosecution

   history would contradict the specification by excluding preferred embodiments

   described therein—a result the Federal Circuit permits only where a disclaimer is

   “clear and unmistakable.” E.g., Omega Eng’g, 334 F.3d at 1325-26.

                      c.     Bio-Rad’s Proposed Construction Is Supported by the
                             IPR Proceedings

         In the IPR proceedings related to the parent ‘718 Patent, GE itself proposed


                                             19
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 30 of 110 PageID #: 1543




   construing the term “interchangeable fluid handling units . . . arranged as

   interchangeable modular components” to mean “fluid handling units of a

   standardized size and shape . . . arranged such that they may be readily replaced

   and exchanged with other standardized fluid handling units.” D.I. 52, Ex. H at

   GEBIO_DE_000003376. GE’s own proposed construction thus omitted any

   requirement that interchangeably involve only units “with different functionality”

   as GE now contends. GE now attempts to walk back from its own earlier proposed

   claim construction (and the IPR’s ultimate construction of the disputed phrase as

   “two or more fluid handling units of a standardized size and shape . . . arranged

   such that they may be used in place of other fluid handling units of the same

   standardized size and shape” (id. at GEBIO_DE_000003571)) on the basis of the

   PTAB’s then-different claim construction standard. Supra p. 8 n.5. However, this

   walk-back attempt ignores that GE itself contended that its proposed

   construction—with no requirement of “with different functionality”—merely

   implemented the plain meaning of “interchangeable,” for which GE cited a

   dictionary definition. D.I. 52, Ex. H at GEBIO_DE_000003374 (“interchangeable:

   that can be interchanged, esp., that can be put or used in place of each other”

   (citing Webster’s New World College Dictionary, 4th ed., 2010)). A patent

   owner’s contentions in an IPR are relevant intrinsic evidence. See Aylus Networks,

   Inc. v. Apple Inc., 856 F.3d 1353, 1361 (Fed. Cir. 2017) (holding that “statements



                                            20
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 31 of 110 PageID #: 1544




   made by a patent owner during an IPR proceeding can be considered during claim

   construction”). In this case, these statements are more probative than the

   ambiguous prosecution history statements on which GE relies. And GE’s position

   in the IPR (as well as the PTAB’s claim construction) supports Bio-Rad’s

   proposed construction in this case.

                3.     Plaintiffs’ Reply Position
                       a.    The specification supports GE
         GE’s construction is correct because it is the only construction reflecting the

   goals of the invention. See Cohesive Techs., Inc. v. Waters Corp., 543 F.3d 1351,

   1368 (Fed. Cir. 2008) (examining the purpose of the limitation in the claimed

   invention, as evident from the specification in reaching claim construction). For

   example, the introductory section of the specification states that “[t]he present

   invention relates to the art of fluid handling system systems, and in particular to

   an automated fluid handling system that is highly flexible and configurable.”

   1:18-20. GE’s construction of “interchangeable modular component” captures

   that purpose.

         In arguing for its construction, Bio-Rad takes one of the described goals

   (i.e., replacement of defective units) out of context, and fails to account for the

   others. While the specification describes that “replacement of defect[ive] fluid

   handling units is a time consuming and delicate task” (1:39-40), this statement is



                                             21
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 32 of 110 PageID #: 1545




   at the end of a description of the invention’s goals, including the ability to “alter

   or optimize the fluid flow path of the system” (1:31-32) and “upgrad[e]” the

   system, and provide “flexibility in adapting the instrument to a variety of different

   applications” (1:44-46). The ability to replace defective fluid handling units is not

   lost under GE’s construction; a user can still replace defective fluid handling

   units. However, the ability to perform that act alone does not fall within the scope

   of the claims.

         Indeed, the specification describes fluid handling units that not only can be

   replaced, but also that are “designed to be readily interchangeable” and “[t]he

   interchangeability provides improved service and upgrade possibilities and also a

   possibility to customize the positions of the respective liquid handling components

   . . . in order to optimize the fluid path for a specific experimental setup.” 5:53-57.

         The optimization of fluid flow paths requires the interchanging of modules

   of different functionality. 5:53-57; see also 8:67-9:7. Bio-Rad ignores teachings

   regarding optimization of the fluid path, relying instead on the word “service” to

   support its position that interchangeability means replacement of defective fluid

   handling units. See supra p. 10. The entire phrase demonstrates that Bio-Rad is

   incorrect because the specification teaches customized placement for optimizing

   fluid path, which is not possible unless the components have different

   functionality.



                                             22
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 33 of 110 PageID #: 1546




         Bio-Rad also points to description stating “[a]ccording to one embodiment,

   all liquid handling components and sensors arranged at the liquid handling panel

   22 are designed to be readily interchangeable…” (5:50-53), accuses GE of

   selective quoting it, and asserts that this passage demonstrates that modules can be

   exchanged with modules of like kind. The complete passage, however, supports

   GE because it requires that each of the liquid handling components have

   “improved service and upgrade possibilities and also a possibility to customize

   the positions of the respective liquid handling components, such as the fluid

   control valves, e.g. in order to optimize the fluid path for a specific experimental

   setup.” 5:54-57 (emphasis added). The sentence separates the required

   functionality by the word “and,” meaning that the ability to interchange

   components of different functionality is not optional, but instead must be present.

   Leseman, LLC v. Stratasys, Inc., 730 Fed.App’x. 912, 914-5 (Fed. Cir. 2018)

   (holding that both terms separated by “and” must occur).

         Moreover, even if Bio-Rad were correct that this disclosure supports its

   construction, it refers to only “one” embodiment, whereas none of the claims

   require that all of the components of an infringing system be “interchangeable

   modular components.” See, e.g., ’590 Patent, cl. 1; ’591 Patent, cl. 1; ’420 Patent,

   cl. 1; see also 2:31-35; 6:47-51; 6:55-60. Instead, the claims require “two or

   more,” “three or more,” or “at least four” interchangeable modular components.



                                            23
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 34 of 110 PageID #: 1547




   Id. Thus, any argument that specific disclosed embodiments describe one or a few

   non-interchangeable modular components is inapplicable—the claims only require

   two, three, or four interchangeable modular components.

         Bio-Rad also argues that GE’s construction is incorrect because the

   specification allegedly provides an example where “fluid control valves are

   arranged as interchangeable modular components,” which it contends indicates

   that interchangeable fluid handling units need not be exchangeable with units of

   different functionality. Supra pp. 12-13. In fact, the specification describes a

   wide variety of valves having differing functionality: injection, column,

   Quaternary, inlet, pH, and outlet valves. 2:55-3:5. It also describes different

   functionalities of such valves. See e.g., 3:55-56; 4:25-29. Thus, this passage

   does not undermine GE’s construction.

         Bio-Rad also points to a figure to represent one of many embodiments Bio-

   Rad deems “preferred,” which Bio-Rad argues requires adoption of its

   construction. Supra pp. 13-14. As an initial matter, Bio-Rad never supports its

   identification of particular embodiments as “preferred” with evidence, and the

   specification never identifies any embodiments as “preferred.” Instead, the

   specification consistently used terminology such as “an embodiment,” “one

   embodiment” or “another embodiment,” plainly indicating disclosure of many

   different embodiments. See, e.g., 1:65-67; see also 2:41-49; 3:6-25; 3:26-36.



                                            24
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 35 of 110 PageID #: 1548




   Given that none of the many different embodiments are identified as preferred,

   Bio-Rad’s cases on this point (supra p. 14) are inapposite. See, e.g., Accent

   Packaging, Inc. v. Leggett & Platt, Inc., 707 F.3d 1318, 1326 (Fed. Cir. 2013). 10

         Bio-Rad also ignores that the claims do not require every fluid handling unit

   be interchangeable. Instead, the claims only require that “two or more” (’591

   Patent, cl. 1, 17, 29; ’420 Patent, cl. 17, 27; ’124 Patent, cl. 16, 38),“three or

   more” (’420 Patent, cl. 1), or “at least four” interchangeable modular components

   meet this limitation (’589 Patent, cl. 1, 6). Thus, Bio-Rad’s assertion that the UV

   monitor component would not be interchangeable with other modules based on its

   depiction in Figure 2 is inapplicable to how the claims are structured.

         Additionally, “[i]t is not necessary that each claim read on every

   embodiment.” Baran v. Med. Device Techs., Inc., 616 F.3d 1309, 1316 (Fed. Cir.

   2010). The specification indicates that this depiction is only exemplary when

   stating that in one embodiment, the UV monitor 4 is “readily interchangeable,”

   which provides the “a possibility to customize the positions of the respective

   liquid handling components, such as the fluid control valves, e.g. in order to



   10
          Bio-Rad’s reliance on Oatey Co. v. IPS Corp., 514 F.3d 1271, 1277 (Fed.
   Cir. 2008), is misplaced. Oatey held that “where claims can reasonably [be]
   interpreted to include a specific embodiment, it is incorrect to construe the claims
   to exclude that embodiment, absent probative evidence on the contrary.” Id. But it
   is Bio-Rad’s construction that excludes embodiments where modules can be
   interchanged with others having different functionality.

                                              25
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 36 of 110 PageID #: 1549




   optimize the fluid path for a specific experimental setup.” 5:48-57. Moreover,

   patent figures are generally illustrative, not limiting. MBO Labs., Inc. v. Becton,

   Dickinson & Co., 474 F.3d 1323, 1333 (Fed. Cir. 2007); CCS Fitness, Inc. v.

   Brunswick Corp., 288 F.3d 1359, 1367 (Fed. Cir. 2002).

                       b.    The prosecution history supports GE
         As an initial matter, Bio-Rad asserts that “‘interchangeable modular

   component’ is not a coined term, but a term with an ordinary meaning one of

   ordinary skill in the art would understand by reading the claims themselves.”

   Supra p. 19 (emphasis added). Thus, according to Bio-Rad, prosecution history

   should only be examined for a “clear and unmistakable” disavowal. Id.

         Other than saying so, Bio-Rad provides no evidence that “interchangeable

   modular component” had an ordinary meaning. Indeed, neither this term nor the

   similar ones at issue appear in any evidence of record (other than the patents-in-

   suit and the prosecution history), thus establishing that each are terms coined by

   the patentee. Where, as here, a disputed term has no ordinary meaning but was

   instead coined for use in the patents, the Court may rely on the prosecution history

   for guidance “without having to first find a clear and unmistakable disavowal.”

   See Iridescent Networks, Inc. v. AT&T Mobility, LLC, 933 F.3d 1345, 1352–53

   (Fed. Cir. 2019).

         Bio-Rad attempts to overcome its failure to provide evidence of ordinary



                                            26
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 37 of 110 PageID #: 1550




   meaning by asserting that “many claims provide numerous examples of such

   ‘interchangeable modular components.’” Supra pp. 19 But this purported

   evidence is from the Patents-in-Suit and not evidence of any plain and ordinary

   meaning beyond such patents. Moreover, these “examples” are directed to the

   functionality of the components, and are not evidence that the term

   “interchangeable modular component” had an ordinary meaning. Further, Bio-

   Rad has not pointed to any case law where the court utilized dependent claims to

   render a coined term no longer “coined.”

         Under the standard for coined terms, “any explanation, elaboration, or

   qualification presented by the inventor during patent examination is relevant, for

   the role of claim construction is to ‘capture the scope of the actual invention’ that

   is disclosed, described, and patented.’” Iridescent, 933 F.3d at 1352-3 (quoting

   Fenner Invs., Ltd. v. Cellco P’ship, 778 F.3d 1320, 1323 (Fed. Cir. 2015)). It is

   this very type of evidence that GE relies on for construction of this term. See

   Supra pp. 5-7.

         Bio-Rad also asserts that “GE’s principal basis for distinguishing” Mourtada

   during prosecution had nothing to do with the claimed interchangeability, but rather

   with Mourtada’s lack of separation of fluidics and non-fluidics. Supra p. 15. This

   is incorrect. GE cites to a response to an obviousness rejection based on the

   combination of Mourtada and other references, while Bio-Rad points to a response



                                             27
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 38 of 110 PageID #: 1551




   to an anticipation rejection based on Mourtada. Compare D.I. 52, Ex. G at

   GEHC_001472 (rejection under 35 U.S.C. § 102) with id. at GEHC_001473-

   001479 (rejection under 35 U.S.C. § 103). GE never identified either argument as

   being the “principal” one, and regardless, when an applicant relies on multiple

   grounds to distinguish over prior art, “any of those grounds may indicate the proper

   construction of particular claim terms” Gentry Gallery, Inc. v. Berkline Corp., 134

   F.3d 1473, 1477 n. * (Fed. Cir. 1998).

         Bio-Rad further misstates the intrinsic record when discussing prosecution of

   the ’589 Patent. There, GE distinguished Mourtada, inter alia, by arguing both that

   Mourtada’s cassettes are “the only replaceable or changeable portion described,”

   and that Mourtada’s replaceable cassettes do not include a CPU. See D.I. 52, Ex. F

   at GEBIO_DE_000000672. 11

                      c.     The PTAB construction is inapplicable
         Bio-Rad also incorrectly relies upon GE’s constructions at the PTAB for the

   term “interchangeable fluid handling units . . . arranged as interchangeable

   modular components.” Supra pp. 19-21. GE proposed this construction under the



   11
          Bio-Rad also advances its own interpretation of Mourtada—which is at odds
   with the discussion during prosecution—in attempting to show that the statements
   made during prosecution were incorrect or unnecessary. But even if true, this is
   irrelevant. The prosecution history of the patents is used during claim construction
   to “demonstrate[e] how the inventor understood the invention and whether the
   inventor limited the scope.” Iridescent, 933 F.3d at 1353.

                                            28
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 39 of 110 PageID #: 1552




   broadest reasonable interpretation (“BRI”) standard under former 37 C.F.R.

   § 42.100(b) (“[a] claim in an unexpired patent that will not expire before a final

   written decision is issued shall be given its broadest reasonable construction in

   light of the specification of the patent in which it appears.”), where the

   prosecution history is not considered. Ex. M at GEBIO_DE_000003374-9. Thus,

   GE’s BRI construction is not pertinent.

         Bio-Rad relies on Aylus Networks, Inc. v. Apple, Inc., 856 F.3d 1353, 1361

   (Fed. Cir. 2017), but this case is inapplicable. Supra pp. 20-21. In Aylus, patentee

   made several statements during an IPR under the BRI standard in an effort to

   obtain a narrow construction, presumably to avoid the prior art. Aylus, 856 F.3d at

   1362-3. Patentee then disregarded its narrowing statements in district court,

   instead seeking a broader interpretation (even though the district court

   proceedings were governed by the more restrictive standard under Phillips v.

   AWH Corp., 415 F.3d 1303 (Fed. Cir. 2005)(en banc)). Aylus, 856 F.3d at 1362-3.

   Aylus is thus distinguishable because unlike that case, GE acceded to a broader

   BRI construction during the IPR, but agues for a narrower construction here under

   the Phillips standard, at least in part due to consideration of prosecution history.

   Indeed, Bio-Rad’s argument makes no sense, as it asserts that GE disavowed

   claim scope when agreeing to a broader construction during the IPR. Bio-Rad

   fails to explain how this is disavowal since disavowal arises when an applicant



                                             29
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 40 of 110 PageID #: 1553




   narrows a construction during prosecution. Grober v. Mako Prod., Inc., 686 F.3d

   1335, 1341 (Fed. Cir. 2012).

                4.     Defendant’s Sur-Reply Position

         GE’s Reply Brief evinces a misunderstanding of Bio-Rad’s proposed

   construction. Specifically, GE seems to believe that “Bio-Rad’s construction []

   excludes embodiments where modules can be interchanged with others having

   different functionality.” Supra p. 25 n.10. Not so. While GE’s proposed

   construction excludes liquid handling systems in which modules can be

   interchanged with others having the same functionality, Bio-Rad’s proposed

   construction is more inclusive, and encompasses liquid handling systems with

   modules that can be interchanged with any other modules, whether having

   different or the same functionality. This misunderstanding pervades the

   arguments GE makes.

         When considered in the proper light, Bio-Rad’s proposed construction is the

   correct one. To begin, GE’s leading argument that its construction “is correct

   because it is the only construction reflecting the goals of the invention” falls flat. 12

   Id. p. 21. Bio-Rad’s construction encompasses what GE itself admits (in the very

   next paragraph) is “one of the described goals [of the invention] (i.e., replacement



   12
          Cohesive Techs., Inc. v. Waters Corp., 543 F.3d 1351, 1368 (Fed. Cir. 2008)
   (cited by GE) concerned the purpose of a limitation, not the goals of the invention.

                                              30
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 41 of 110 PageID #: 1554




   of defective units),” id.—a goal excluded by GE’s proposal. But Bio-Rad’s

   construction also encompasses all the other goals of the alleged invention and

   thus, unlike GE’s, encompasses all of the alleged invention’s goals. 13

         Another argument GE makes in support of its construction is that “[t]he

   optimization of fluid flow paths requires the interchanging of modules of different

   functionality.” Id. p. 22 (citing 5:53-57, 8:67-9:7). But neither of the passages

   GE cites state that optimizing fluid flow paths requires interchanging components

   of different functionality. To the contrary, the second passage actually suggests

   that optimization of fluid flow paths may take place without interchanging any

   components at all: for example, by simply “minimiz[ing] the length/volume of one

   or more specific fluid paths.” 9:3-4. An example of this is illustrated below:




   13
           Accordingly, GE’s reliance on the specific “and” conjunction the
   specification uses to describe the goals is misplaced, especially given that the case
   it relies on, Leseman, LLC v. Stratasys, Inc., 730 F. App’x 912, 914-15 (Fed. Cir.
   2018), deals with the use of “and” in the claim, not the specification.

                                             31
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 42 of 110 PageID #: 1555




   Fig. 10 (annotated). By reducing the length of one fluidic interconnection (as

   shown in red), the fluid flow path may be optimized by changing the routing of

   tubing, without interchanging any modular components at all.

         GE’s arguments about the claims referring only to “two or more” (or similar

   language) interchangeable modular components and about Bio-Rad relying on

   preferred embodiments are also misplaced. Supra pp. 23-24. As GE admits, the

   goals of the alleged invention entirely focus on the interchangeability of modular

   components. Having a system in which “two or more” of the modular

   components are interchangeable but the rest are not, as GE’s argument would



                                           32
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 43 of 110 PageID #: 1556




   imply, is thus inconsistent with the specification, in which all liquid handling

   components are consistently and exclusively described as modular,

   interchangeable components. The more appropriate way to read claim language

   such as “two or more” in light of the specification is that the claim could

   encompass a system with as few as two modular fluid handling components so

   long as all of the “two or more” components are interchangeable. This is

   consistently depicted in all of the embodiments described in the specification.

   See, e.g., 2:50-3:14, 5:38-67, Figs. 1-2, 10. These embodiments all consistently

   show numerous interchangeable components, some of which can only be

   interchanged with other identical modular components (e.g., the larger UV

   monitor 4). A construction that properly takes this consistent description of the

   alleged invention in the specification into account is the correct one. See, e.g.,

   Techtronic Indus. Co. v. ITC, 944 F.3d 901, 909 (Fed. Cir. 2019) (limiting the

   claims because “the entire specification focuses on [one particular feature], which

   is . . . repeatedly set forth as the objective of the invention”). 14

          As to GE’s argument regarding prosecution history, it ignores that no clear


   14
          MBO Labs., Inc. v. Becton, Dickinson & Co., 474 F.3d 1323, 1333 (Fed. Cir.
   2007), actually demonstrates that figures may be relied on as “preferred
   embodiments,” depending on the specification. And CCS Fitness, Inc. v.
   Brunswick Corp., 288 F.3d 1359, 1367 (Fed. Cir. 2002), does not support GE
   because that case’s extrinsic evidence first, specification second approach was later
   rejected in Phillips v. AWH Corp., 415 F.3d 1303, 1319-22 (Fed. Cir. 2005) (en
   banc).

                                               33
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 44 of 110 PageID #: 1557




   and unmistakable disclaimer can exist here because, otherwise, the prosecution

   history would be entirely inconsistent with the specification. See supra pp. 15-19.

   Specifically, GE’s argument would exclude the specification’s disclosed

   embodiments—which all show a UV monitor module that can only be

   interchanged with another UV monitor module. See id. pp. 9-12. Worse yet, it

   would also render claims covering said “UV monitor” inoperable in light of the

   specification’s disclosures. See id. p. 12. GE’s reading of the prosecution history

   therefore cannot be correct. 15

         Finally, as to the IPR proceedings, contrary to GE’s position that the

   prosecution history could not be considered before the PTAB, the Federal Circuit

   has held otherwise. See Tempo Lighting, Inc. v. Tivoli, LLC, 742 F.3d 973, 977

   (Fed. Cir. 2014). GE’s own proposed construction in those proceedings therefore

   further demonstrates that Bio-Rad’s proposed construction of “interchangeable

   modular component” is the correct one.

         B.     “interchangeable modular fluid handling unit” (’590 Patent: 13,
                14, 18, 20)

              GE’s Construction                       Bio-Rad’s Construction
    “a fluid handling unit of standardized     “fluid handling unit that can be inserted
    size and shape that may be used in         into and removed from positions in the
    place of another fluid handling unit of
    the same standardized size and shape       housing [unit] and that has a

   15
         Bio-Rad cited to Aylus Networks, Inc. v. Apple, Inc., 856 F.3d 1353, 1361
   (Fed. Cir. 2017), only for the proposition that patentee statements made during
   PTAB proceedings are intrinsic evidence.

                                              34
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 45 of 110 PageID #: 1558




              GE’s Construction                        Bio-Rad’s Construction
    with different functionality”              standardized size and shape that allows
                                               it to be exchanged with another fluid
                                               handling unit”

                1.     Plaintiffs’ Opening Position

         Both parties’ constructions for the previous term, “interchangeable modular

   component” and this term, “interchangeable modular fluid handling unit,” differ

   only in the substitution of “fluid handling unit” for “component.” Both parties’

   constructions for “interchangeable modular fluid handling unit” do nothing more

   than repeat their constructions for “interchangeable modular component,” except

   that the word “component” replaces “fluid handling unit” in the present term. In

   other words, neither party asserts that that either “fluid handling unit” or

   “component” need construction.

         This is consistent with the specification, which describes both “fluid

   handling units” and “components” that can be modular and interchangeable. See,

   e.g., 6:51-54 (“provided that suitable fluid handling units are provided as

   interchangeable modular components for the system.”); 6:4-6 (“FIGS. 4a to 4d are

   schematic illustrations of examples of fluid handling units in the form of modular

   component of the fluid handling system removed.”). Moreover, the various

   descriptions in the specification apply to both fluid handling units and

   components. Id.



                                             35
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 46 of 110 PageID #: 1559




                2.       Defendant’s Answering Position

         The dispute surrounding this claim term is the same as that for the previous

   claim term. For the reasons outlined in Section II(A)(2) above, Bio-Rad’s

   construction, which does not include any “with different functionality” language,

   is the correct one.

                3.       Plaintiffs’ Reply Position

         The dispute for this term is the same as “interchangeable modular

   component.”

                4.       Defendant’s Sur-Reply Position

         See section II(A)(4) above.

         C.     “modular fluid handling unit” (’589 Patent: 1, 2, 3, 4, 5, 6, 7, 8, 10,
                11, 12, 15, 21, 22, 23)

              GE’s Construction                         Bio-Rad’s Construction
    “a fluid handling unit of standardized     “fluid handling unit that has a
    size and shape that may be used in         standardized size and shape that allows
    place of another fluid handling unit of
    the same standardized size and shape       it to be exchanged with another fluid
    with different functionality”              handling unit”


                1.       Plaintiffs’ Opening Position

         For the same reasons described in II(A) and II(B), the Court should adopt

   GE’s construction for the term “modular fluid handling unit,” which is the same as

   “interchangeable modular fluid handling unit,” the term used in the other Asserted

   Patents for the same components.



                                              36
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 47 of 110 PageID #: 1560




         Though the phrases “modular fluid handling unit” and “interchangeable

   modular fluid handling unit” have slightly different wording, it is clear from the

   intrinsic record that these phrases mean the same thing. While “interpretations

   that render some portion of the claim language superfluous are disfavored, where

   neither the plain meaning nor the patent itself commands a difference in scope

   between two terms, they may be construed identically.” Power Mosfet Techs.,

   LLC v. Siemens AG, 378 F.3d 1396, 1410 (Fed. Cir. 2004); see also Marine

   Polymer Techs., Inc. v. HemCon, Inc., 672 F.3d 1350, 1359 (Fed. Cir. 2012)

   (“[c]laim differentiation is a guide, not a rigid rule.”). “It is not unusual that

   separate claims may define the invention using different terminology, especially

   where (as here) independent claims are involved.” Mycogen Plant Sci., Inc. v.

   Monsanto Co., 243 F.3d 1316, 1329 (Fed. Cir. 2001) (quoting Hormone Research

   Found., Inc. v. Genentech, Inc., 904 F.2d 1558, 1567 n.15 (Fed. Cir. 1990)).

   Claim differentiation cannot “apply untethered from the reasonable meaning of

   the difference in claim language on which it rests.” Wi-Lan USA v. Apple Inc.,

   830 F. 3d 1374, 1391-2 (Fed. Cir. 2016).

         Indeed, the Federal Circuit routinely construes different claim terms to have

   the same meaning. See, e.g., Baran v. Med. Device Techs., Inc., 616 F.3d 1309,

   1316 (Fed. Cir. 2010) (“releasably” and “detachable” construed to have the same

   meaning); Edwards Lifesciences, LLC v. Cook Inc., 582 F.3d 1322, 1328 (Fed.



                                              37
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 48 of 110 PageID #: 1561




   Cir. 2009) (“bifurcated base structure” and “bifurcated base graft structure”

   construed to have same meaning). While use of different terms can imply that

   they have different meanings, “that implication is overcome where, as here, the

   evidence indicates that the patentee used the two terms interchangeably.” Baran,

   616 F.3d at 1316.

         The terms at issue here are similar to the terms at issue in both Baran and

   Edwards. In particular, in both of those cases, the Federal Circuit held that

   different claim terms had the same construction because parties used the terms

   interchangeably in the specification. Baran, 616 F.3d at 1316; Edwards, 582 F.3d

   at 1328. The same is true here with respect to “modular fluid handling unit” and

   “interchangeable modular component.” For example, the specification of the

   Asserted Patents describes modular fluid handling units as a type of

   interchangeable modular components. See, e.g., 6:4-13 (“FIGS. 4a to 4d are

   schematic illustrations of examples of fluid handling units in the form of

   modular components of the fluid handling system removed. FIG. 4a shows a

   standard interchangeable modular component….”). Thus, the disclosed modular

   fluid handling units are, by the specification’s description, interchangeable.

         The specifications’ description of modular fluid handling units as being

   interchangeable modular components is consistent with the prosecution history.

   As discussed, when overcoming the Mourtada reference, applicant equated the



                                            38
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 49 of 110 PageID #: 1562




   concepts of interchangeability and modularity, stating: “whilst the cassettes… are

   replaceable or exchangeable with a differently configured cassette, they are not

   interchangeable with other components in the apparatus… [t]hus, one skilled in

   the art reading Mourtada, would conclude that Mourtada shows a maintainable

   apparatus, but not one which has modular components.” D.I. 52, Ex. G at

   GE_001475 (emphasis added).

         Additionally, in the two independent claims at issue, ’589 Patent claims 1

   and 6, the claims further recite that the modular fluid handling unit “is readily

   interchangeable” (claim 1) and “freely arrangeable” (claim 6). This claim

   language is consistent with the description elsewhere in the intrinsic record that

   the modular units are at the very least interchangeable. See, e.g., 6:4-13. Thus,

   the term “modular fluid handling unit” in the ’589 Patent should be given the

   same construction as the term “interchangeable modular fluid handling unit” in the

   other patents.

                2.    Defendant’s Answering Position

         At core, the dispute with respect to this term is only about the “with

   different functionality” language. Once again, for the reasons outlined above in

   Section II(A)(2), Bio-Rad’s proposed construction, which omits that language, is

   the correct claim construction.

         Other than that central dispute, to the extent there is any disagreement as to



                                             39
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 50 of 110 PageID #: 1563




   whether “modular fluid handling unit” should mean something different from

   “interchangeable modular fluid handling unit,” there is no real issue: Independent

   claim 1 of the ‘589 Patent recites that “each modular fluid handling unit . . . is

   readily interchangeable amongst similarly sized and shaped receiving positions of

   the housing unit.” ‘589 Patent, Cl. 1. Similarly, independent claim 6 of the ‘589

   Patent describes the “modular fluid handling units” as “freely arrangeable

   modular fluid handling units.” ‘589 Patent, Cl. 6. All claims reciting “modular

   fluid handling unit” thus also recite language similar or identical to the

   “interchangeable” language present in other Asserted Patents (discussed above in

   Sections II(A)(2) and II(B)(2)) in describing those “units.”

                3.     Plaintiffs’ Reply Position
         The dispute for this term is the same as “interchangeable modular

   component.”

                4.     Defendant’s Sur-Reply Position
         See section II(A)(4) above.




                                             40
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 51 of 110 PageID #: 1564




         D.      “An automated liquid chromatography system comprising”/ “A
                method of modifying a fluid flow path in an automated liquid
                chromatography system comprising”/ “A method for building an
                automated liquid chromatography system, the method
                comprising”/ “A liquid chromatography system arranged to
                provide a controlled fluid flow through a chromatography
                column, the system comprising” (’589 Patent: 1, 6; ’590 Patent: 1,
                13; ’591 Patent: 1, 17, 29; ’420 Patent: 1, 17, 27; ’124 Patent: 16,
                38)

              GE’s Construction                       Bio-Rad’s Construction
    Plain and ordinary meaning. The           The preamble is not limiting.
    preamble is a limitation.

                1.    Plaintiffs’ Opening Position
         The preambles should be accorded weight because they provide both

   antecedent basis for later claim elements and also because they give life, meaning,

   and vitality to the claims. Catalina Marketing Intern. v. Coolsavings.com, 289 F.

   3d 801, 808 (Fed. Cir. 2002).

         Dependent claims in each of the Asserted Patents confirm that the preamble

   is a limitation of the claims as they refer back to such language for antecedent

   support. See ’589 Patent at claim 5 (“wherein the CPU automatically configures

   the modular fluid handling unit within the liquid chromatography system upon

   insertion into the receiving positions of the housing.”); ’590 Patent at claims 2

   (“…shortens the fluid flow path for the liquid chromatography.”), 6 (“…onto a

   column connected to the flow path of the liquid chromatography system”), 12

   (“…for modifying the liquid chromatography fluid flow path.”), 17


                                            41
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 52 of 110 PageID #: 1565




   (“…automatic identification by the liquid chromatography system…”); ’591

   Patent at claim 16 (“…and to perform automatic configuration of the system.”);

   ’420 Patent at claim 10 (“…onto a column connecting a flow path of the liquid

   chromatography system…”); ’124 Patent at claim 44 (“…to a fluid flow path of

   the liquid chromatography system…”). A preamble that provides antecedents for

   ensuing claim terms limits the claim. Eaton Corp. v. Rockwell Int'l Corp., 323

   F.3d 1332, 1339 (Fed. Cir. 2003) (“When limitations in the body of the claim rely

   upon and derive antecedent basis from the preamble, then the preamble may act as

   a necessary component of the claimed invention.”). Here, the claim drafter clearly

   “[chose] to use both the preamble and the body to define the subject matter of the

   claimed invention.” Bicon, Inc. v. Straumann Co., 441 F. 3d 945, 952 (Fed. Cir.

   2006). Thus, the preambles are requirements of the claims. Id.

         Additionally, courts regularly hold that claim preambles are limitations of

   claims where, like here, they give “life, meaning, and vitality to the claims.”

   Catalina Marketing, 289 F. 3d at 808. Indeed, the Federal Circuit has confirmed

   that a preamble “may be construed as limiting when it recites particular structure

   or steps that are highlighted as important by the specification.” Proveris Sci.

   Corp. v. Innovasystems, Inc., 739 F.3d 1367, 1372 (Fed. Cir. 2014); see also Poly-

   America, LP v. GSE Lining Tech., Inc., 383 F.3d 1303, 1310 (Fed. Cir. 2004)

   (construing preamble as limiting where it disclosed a “fundamental characteristic



                                            42
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 53 of 110 PageID #: 1566




   of the claimed invention”).

         Here, the specification makes clear that a liquid chromatography system

   having the claimed features is an important embodiment of the invention. The

   specification states that the invention relates to “fluid handling systems” and

   describes “liquid chromatography systems” as one specific type of such systems.

   See, e.g., 1:18-23; 2:41-43, 2:50-52. The preamble language raised for

   construction, including a “liquid chromatography system arranged to provide a

   controlled fluid flow through a chromatography column,” describes the

   fundamental characteristic of the claimed invention: that the system is a liquid

   chromatography system.

         During the IPR proceedings for the parent ’718 Patent using the more

   expansive “broadest reasonable interpretation” claim construction standard, the

   PTAB held that the “preamble of claim 16 is functional language that recites an

   intended use [and] limits the scope of the claim to a system capable of performing

   liquid chromatography and capable of providing controlled fluid flow through a

   chromatography column.” 16 D.I. 52, Ex. H at GEBIO_DE_000003573-4. While

   the PTAB states that the preamble “recites an intended use,” it is clear from the

   remainder of the PTAB’s construction for the preamble of claim 16 that the PTAB



   16
         GE’s claim construction for the underlying phrase of the preamble is
   consistent with the PTAB’s construction. See II(E) and (F), infra.

                                            43
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 54 of 110 PageID #: 1567




   determined that the claim should be given patentable weight. Id. (“Thus, the

   phrase limits the scope of the claim” (emphasis added)).

         The PTAB also went on to point to the liquid chromatography limitation in

   determining that cited art did not anticipate the relevant claims. See id. at

   GEBIO_DE_000003583-4 (“Petitioner does not establish sufficiently that the

   [cited art] discloses a system capable of performing liquid chromatography or

   capable of providing controlled fluid flow through a chromatography column.”)

   This further demonstrates that the PTAB accorded the preambulatory phrase

   patentable weight.

                2.      Defendant’s Answering Position
         “Generally, the preamble does not limit the claims.” Georgetown Rail

   Equip. Co. v. Holland L.P., 867 F.3d 1229, 1236 (Fed. Cir. 2017) (quoting Allen

   Eng’g Corp. v. Bartell Indus., Inc., 299 F.3d 1336, 1346 (Fed. Cir. 2002)).

   Notwithstanding this general rule of claim construction, GE nevertheless seeks to

   have the “automated liquid chromatography”/“liquid chromatography” language

   of these claims’ preambles limit the claims, citing a mishmash of reasons for

   doing so.

         None of those reasons holds water. First, the Federal Circuit has held that,

   “[w]hen limitations in the body of the claim rely upon and derive antecedent basis

   from the preamble, then the preamble may act as a necessary component of the



                                             44
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 55 of 110 PageID #: 1568




   claimed invention.” Eaton Corp. v. Rockwell Int’l Corp., 323 F.3d 1332, 1339

   (Fed. Cir. 2009). Antecedent basis alone is not sufficient. For example, in

   Summit 6, LLC v. Samsung Elecs. Co., 802 F.3d 1283 (Fed. Cir. 2015), the Federal

   Circuit found a preamble not to be limiting despite the antecedent-basis use of

   terms in claim limitations. See id. at 1287-88, 1292 (finding preamble “[a]

   computer implemented method for pre-processing digital content in a client device

   for subsequent electronic distribution” not limiting notwithstanding claim body’s

   antecedent-basis use of “said client device” and limitations requiring “pre-

   processing said digital content at said client device” and “transmitting a message

   from said client device to said server device for subsequent distribution”). Indeed,

   in Summit 6, the Federal Circuit reasoned that the preamble was not limiting

   because it was “duplicative of the limitations in the body of the claim and merely

   provide[d] context for the limitations.” Id. at 1292. As in Summit 6, the “liquid

   chromatography” language in the preambles here merely provides context.

   Further, in the ‘591 Patent, the preamble is duplicative of a limitation in the body

   of the claims. E.g., ‘591 Patent, Cl. 1 (“An automated liquid chromatography

   system comprising: . . . wherein the system is capable of performing automated

   liquid chromatography.”). The reasoning of Summit 6 is particularly applicable

   here, where GE identifies only eight scattered, dependent claims that refer back to

   the preamble among the over a hundred claims it has asserted in this case (see



                                            45
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 56 of 110 PageID #: 1569




   supra pp. 41-42), demonstrating that the preamble merely provides context for the

   limitations—context that is unnecessary for the bulk of independent claims.

         Second, GE’s attempt to recast the preambles as providing “life, meaning,

   and vitality to the claims” based on the preambles’ purported recital of “particular

   structure or steps that are highlighted as important by the specification” fails in

   light of its own cited case law. Supra pp. 42-43 (quoting Catalina Marketing

   Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 808 (Fed. Cir. 2002); Proveris

   Sci. Corp. v. Innovasystems, Inc., 739 F.3d 1367, 1372 (Fed. Cir. 2014)). That the

   “liquid chromatography” language in the preamble does not recite structure, nor is

   highlighted as important by the specification, is evident from a comparison to

   GE’s cited cases. Specifically, in Proveris, the preamble whose limiting nature

   was disputed recited: “An apparatus for producing image data representative of at

   least one sequential set of images of a spray plume, each of the images being

   representative of a density characteristic of the spray plume (i) along a geometric

   plane that intersects the spray plume, and (ii) at a predetermined instant in time.”

   739 F.3d at 1372. The Federal Circuit found it limiting because “the specification

   identifies the invention as producing a ‘sequential set of images’ and focuses on

   the ability of the invention to capture ‘the time evolution of the spray,’” such that

   “the preamble . . . is the only reference in any independent claim to the inventive

   concept of capturing a sequence of images in order to characterize the time



                                             46
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 57 of 110 PageID #: 1570




   evolution of the spray plume.” Id. at 1372-73. Similarly, in Bicon, Inc. v.

   Straumann Co., 441 F.3d 945 (Fed. Cir. 2006), the claim’s preamble recited

   substantial structure of an “abutment” placed during a medical procedure using the

   claimed “emergence cuff member.” Id. at 948. The body of the claim went on to

   define structural limitations of the claimed “emergence cuff member” by reference

   to the structural limitations of the “abutment” recited solely in the preamble. Id. at

   948-49. Because the body of the claim relied on the preamble’s recitation of

   structural limitations, the Federal Circuit held that the preamble was a limitation,

   finding that it “recite[d] essential elements of the invention,” such that “the claim

   drafter chose to use both the preamble and the body of the claim to define the

   subject matter of the claimed invention.” Id. at 952-53. 17

         By contrast, none of the preambles of the claims at issue here recite

   structural limitations or disclose the inventive concept. For example, claim 1 of

   the ‘589 Patent recites the key structural limitations—a housing unit and at least

   four modular fluid handling units—in the body of the claim, not the preamble:

   “An automated liquid chromatography system comprising a housing unit and at

   least four modular fluid handling units.” Moreover, the Asserted Patents’



   17
          The same is true of Eaton, in which the Federal Circuit found the preamble
   to be limiting because the first step recited in the body of the claim “refer[red] to
   structure that is identified and defined in the preamble: the vehicle master clutch
   and a drive train.” 323 F.3d at 1339.

                                             47
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 58 of 110 PageID #: 1571




   specification admits that liquid chromatography systems were known in the art.

   1:41-44 (“One type of liquid handling system is liquid chromatography systems

   which is a standard method in laboratories, and there are a broad range of liquid

   chromatography systems available on the market.”). Nor is liquid

   chromatography a “fundamental characteristic of the claimed invention.” Supra

   pp. 42-43 (quoting Poly-Am., LP v. GSE Lining Tech., Inc., 383 F.3d 1303, 1310

   (Fed. Cir. 2004)). 18

         Cases involving claims analogous to those here confirm that the preambles

   in the claims at issue are not limiting. For example, the Federal Circuit found

   claim preambles reciting “[a] power distribution module for a personal

   recreational vehicle” and “a personal recreational vehicle” not to be limiting in

   Arctic Cat Inc. v. GEP Power Products, Inc., 919 F.3d 1320, 1328-30 (Fed. Cir.

   2019). As to the preamble reciting “[a] power distribution module for a personal

   recreational vehicle,” the court reasoned that “the reference to a ‘personal

   recreational vehicle’ merely identifies an intended use for the claimed power



   18
           In Poly-America, “the inventor considered that the ‘blown-film’ preamble
   language represented an important characteristic of the claimed invention.” 383
   F.3d at 1310. The Federal Circuit made this finding because “[t]he specification
   [wa]s replete with references to the invention as a ‘blown-film’ liner, including the
   title of the patent itself and the ‘Summary of the Invention.’” Id. Here, the title
   and summary of the invention both indicate that the invention is an “automated
   fluid handling system,” with no mention of liquid chromatography. See, e.g., ‘589
   Patent Title, 1:50-59.

                                            48
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 59 of 110 PageID #: 1572




   distribution module.” Id. at 1328. As to the preamble reciting “a personal

   recreational vehicle,” the court noted that though it disclosed some additional

   structure beyond what was in the body of the claim, reasoning that “[w]hat is

   missing in the specification is any identification of a feature of the vehicle that is

   asserted to be an improvement other than the ‘power distribution module’ as

   described in the various claims,” such that “[t]he vehicle in the preamble is

   entirely conventional apart from the improvement in the body of the claims.” Id.

   at 1329. Thus, in the Federal Circuit’s view, the fact that the minimal structure

   recited in the preamble was entirely conventional distinguished Arctic Cat from

   cases holding preambles to be limiting, such as Proveris. Here, too, the recitation

   of “liquid chromatography” in the preambles is entirely conventional, as admitted

   in the specification. 1:41-44. Moreover, “liquid chromatography” does not even

   connote any structure, making the preamble not limit the claims at issue here to an

   even greater extent than those in Arctic Cat.

         Similarly, in Catalina, the claim preambles recited “[a] system for

   controlling the selection and dispensing of product coupons at a plurality of

   remote terminals located at predesignated sites such as consumer stores.” 289

   F.3d at 805-06 (emphasis in original). The court outlined the general scenarios

   when a preamble is not limiting, including “[p]reambles describing the use of an

   invention,” “because the patentability of apparatus or composition claims depends



                                             49
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 60 of 110 PageID #: 1573




   on the claimed structure, not on the use or purpose of that structure.” Id. at 809.

   In part for that reason, the court found the preamble not to be limiting, further

   stating that “[t]o hold otherwise would effectively impose a method limitation on

   an apparatus claim without justification.” Id. at 810. GE’s attempt to make the

   preambles here limiting would make apparatus claims turn on the use for which

   the claimed automated fluid handling system components are used for—liquid

   chromatography—in contravention of Catalina and other Federal Circuit cases.

   See, e.g., Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed.

   Cir. 1990) (“[A]pparatus claims cover what a device is, not what a device does.”

   (emphasis in original)).

         Importantly, in both Arctic Cat and Catalina, the Federal Circuit explained

   that “deletion of the disputed phrase from the preamble . . . [would] not affect the

   structural definition or operation of the [invention] itself.” Arctic Cat, 919 F.3d at

   1329 (quoting Catalina, 289 F.3d at 810) (omission and alterations in original).

   So too here: deleting “liquid chromatography” (or “automated liquid

   chromatography”) from the claims’ preambles would not affect the structural

   definition or operation of the claimed modular fluid handling system described in

   the body of the claims. As in Arctic Cat and Catalina, the preambles cannot be

   limiting.




                                             50
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 61 of 110 PageID #: 1574




                3.    Plaintiffs’ Reply Position

         Each preamble is limiting and Bio-Rad’s assertions to the contrary are

   wrong.

                      a.     The preamble provides antecedent basis

         The first reason that the preamble is limiting is that it provides antecedent

   basis for limitations in the body of the claims. Bio-Rad argues that antecedent

   basis alone is insufficient to render a preamble limiting by pointing to the phrase

   “”[w]hen limitations in the body of the claim rely upon and derive antecedent

   basis from the preamble…” from Eaton Corp. v. Rockwell Int’l Corp., 323 F.3d

   1332, 1339 (Fed. Cir. 2009). Bio-Rad implies that the body of the claims here do

   not rely upon the preamble (Supra pp. 44-45) (even if it provides antecedent

   basis), and that “the preamble here merely provides context.” Supra p. 45. Bio-

   Rad cites only one case, Summit 6, LLC v. Samsung Electronics Co., 802 F.3d

   1283 (Fed. Cir. 2015), for this assertion, and that case does not support Bio-Rad.

   Supra pp. 45 (citing Summit 6, 802 F.3d at 1287-8, 1292).

         In Summit 6, the court did not address whether the preamble provided an

   antecedent basis. In fact, the court was clear that antecedent basis was not

   considered in its determination of whether the preamble was limiting. Id. at 1292

   (“Samsung does not contend that the preamble to claim 38 is necessary to provide

   antecedent basis or that the applicant placed clear reliance on the preamble during



                                            51
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 62 of 110 PageID #: 1575




   prosecution.”) (emphasis added). Accordingly, Bio-Rad has provided no legal

   support for its argument that providing antecedent basis alone is insufficient to

   render a preamble a limitation. Indeed, the Federal Circuit has repeatedly held

   that preambles were limiting solely because they provided antecedent basis. See

   e.g. Pacing Technologies, LLC v. Garmin International, Inc., 778 F.3d 1021, 1024

   (Fed. Cir. 2015); Electro Scientific Industries, Inc. v. Dynamic Details, Inc., 307

   F.3d 1343, 1348 (Fed. Cir. 2002); Mayne Pharma Int’l Pty Ltd. v. Merck & Co,

   Inc., C.A. No. 15-438-LPS, 2016 WL 7441069 at *7 (D. Del. Dec. 27, 2016).

                      b.     The preamble gives “life, meaning and vitality” to the
                             claims
         A second reason that the preamble is limiting is because it is necessary to

   give “life, meaning, and vitality to the claim.” Proveris Sci. Corp. v.

   Innovasystems, Inc., 739 F.3d 1367, 1372 (Fed. Cir. 2014). This happens, for

   example when a preamble recites particular structure or steps that are highlighted

   as important by the specification (id.), or if it describes a “fundamental

   characteristic of the invention.” Poly-America, LP v. GSE Lining Tech., Inc., 383

   F.3d 1303, 1310 (Fed. Cir. 2004).

                             (i)    The preamble recites a structure the specification
                                    indicates is important

         Bio-Rad attempts to distinguish the applicability of Proveris and Bicon, Inc.

   v. Straumann Co., 441 F.3d 945, 948-9, 952-3 (Fed. Cir. 2006), by arguing that



                                             52
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 63 of 110 PageID #: 1576




   the preambles here do not recite a structure like those cases. 19 Supra pp. 46-47.

   But the preamble here does recite a structure highlighted as important by the

   specification: a liquid chromatography system. Supra p. 43.

         Bio-Rad relies on Arctic Cat Inc., v. GEP Power Products, Inc., 919 F.3d

   1320 (Fed. Cir. 2019) and Catalina Marketing Int’l, Inc. v. Coolsavings.com, Inc.,

   289 F.3d 801 (Fed. Cir. 2002), to argue that the structure in the present preamble

   is insufficient. Neither case supports Bio-Rad. In Arctic Cat, the phrase “personal

   recreation vehicle” was only a part of a preamble, which recited “[a] power

   distribution module for a personal recreational vehicle” (emphasis added). Id. at

   1327-8. This “for a…” language plainly recites an intended use that did not limit

   the claim to a personal recreational vehicle. In contrast, the preamble here claims

   a “liquid chromatography system” and is akin to construing the term “power

   distribution module,” which was not at issue in Arctic Cat. Id. More similar to

   the present case is In re Fought, 941 F.3d 1175 (Fed. Cir. 2019), which held that

   the preamble “travel trailer” was limiting since it denoted structure and not an

   intended use. Id. at 1179 (“Towability is a structural difference, not an intended

   use. A living area is likewise a structural requirement.”).



   19
          Bio-Rad argues that Eaton is distinguishable for the same reason. Supra p.
   47, n. 17. While GE did not cite Eaton for this proposition, the case supports GE
   because the preamble in Eaton recited a structure. 323 F.3d at 1339 (describing
   the structure as a “vehicle master clutch and a drive train.”)

                                             53
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 64 of 110 PageID #: 1577




         In Catalina, the phrase “located at predesignated sites such as consumer

   stores” (of the larger preamble “[a] system for controlling the selection and

   dispensing of product coupons at a plurality of remote terminals located at

   predesignated sites such as consumer stores”) was held not limiting because the

   phrase only recited an intended use. 289 F.3d at 809-10. However, like in

   Proveris, Bicon and Fought, the phrase at issue here recites a structure, and is

   more akin to the “system for controlling the selection…” than the “located at…”

   language actually construed in Catalina. Thus, both Arctic Cat and Catalina are

   distinguishable from the present case. And the “deletion of the disputed phrase

   from the preamble” would impact the “structural definition or operation of the

   [invention] itself” (Arctic Cat, 919 F.3d at 1329) because the preamble recites a

   structure: a liquid chromatography system.

                             (ii)   The preamble describes a “fundamental
                                    characteristic of the claimed invention”

         The preambles recite a “fundamental characteristic of the invention” that

   are important embodiments of the invention: liquid chromatography systems.

   Supra p. 43; see also Poly-America,, 383 F.3d at 1310. Bio-Rad says otherwise,

   arguing that liquid chromatography is not a “fundamental characteristic of the

   claimed invention.” Supra p. 48. This argument is plainly wrong, as the

   specification states that a liquid chromatography system having the claimed

   features is a narrower embodiment of the invention. The patent describes “one


                                            54
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 65 of 110 PageID #: 1578




   embodiment” as being “an automated fluid handling system.” See e.g., 2:31-32.

   The specification describes “another embodiment,” which is “a fluid handling

   system in the form of a liquid chromatography system…” 2:41-43. This

   demonstrates that liquid chromatography systems are not just a fundamental

   characteristic of the claimed invention, but in fact are a specific embodiment. 20

   Thus, the specification distinguishes between a broad class of systems, e.g., fluid

   handling systems, and more specific types, i.e., liquid chromatography systems.

   This plainly indicates that the preambles at issue, all of which recite the narrower

   “liquid chromatography system,” breathe life, meaning, and vitality to the claim.

   Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305-6 (Fed. Cir.

   1999).

         Bio-Rad tries to distinguish Poly-America, by arguing that the title 21 and

   “summary of the invention” portion of the specification do not support GE’s

   argument that liquid chromatography systems are a fundamental characteristic of

   the invention. Supra p. 48, n.18. Yet, Bio-Rad points to no case law holding that

   the title and summary of the invention portion of the specification are the only

   places to look when determining the fundamental characteristics of the invention.



   20
          The specification identifies filtration and chemical synthesis systems as
   other types of fluid handling systems. 1:18-23.
   21
          A patent’s title is typically completely irrelevant for claim construction
   purposes. Pitney Bowes, 182 F.3d at 1312–13.

                                             55
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 66 of 110 PageID #: 1579




   Indeed, in Poly-America, “[t]he specification [wa]s replete with references…” to

   the preamble’s language, which was “used repeatedly to describe the preferred

   embodiments…” 383 F.3d at 1310.

         Similarly here, the specification “is replete with references” (id.) to liquid

   chromatography systems, including a description in the “Background of the

   Invention,” and a representation in Figures 1, 2, 6, 7, 8, and 9. 1:41-46; 1:65-67

   (describing FIG. 1); 2:50-3:5 (describing FIG. 1); see also 4:65-5:7; 5:28-29;

   5:38-41 (describing FIG. 2); 7:49-52 (describing FIG. 6); 7:59-62 (describing FIG.

   7); 8:3-5 (describing FIG. 8); 8:47-49 (describing FIG. 9); see also Corning Glass

   Works v. Sumitomo Electric U.S.A., Inc., 868 F.2d 1251, 1257 (Fed. Cir. 1989)

   (emphasis added) (“The effect preamble language should be given can be resolved

   only on review of the entirety of the patent to gain an understanding of what the

   inventors actually invented and intended to encompass by the claim.”).

                      c.     GE relied upon the preamble to distinguish prior art
                             during prosecution
         The prosecution history further demonstrates that the preamble is a

   limitation, a factor Bio-Rad ignores. The claims of the ’718 Patent (the ultimate

   parent to the patents-in-suit) had independent claims where the preambles recited

   (i) fluid handling systems (claim 1); and (ii) liquid chromatography systems

   (claim 16). In the IPR challenging the ’718 Patent, GE asserted and the Board

   agreed that the preamble of claim 16 was limiting, and thus declined to institute


                                            56
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 67 of 110 PageID #: 1580




   trial on that claim because the prior art Bio-Rad relied on did not teach liquid

   chromatography systems. GEBIO_DE_000003583-4. When elements recited in a

   preamble are used to distinguish over the prior art during prosecution, they are

   limitations. See Novatek, Inc. v. Sollami Co., 559 Fed.App’x. 1011, 1015 (Fed.

   Cir. 2014) (stating that “clear reliance on the preamble during prosecution to

   distinguish the claimed invention from prior art transforms the preamble into a

   claim limitation”). Moreover, during prosecution of the patents-in-suit (which

   took place after the IPR), GE relied on the PTAB’s determination by thereafter

   including liquid chromatography system limitations in the preambles of claims it

   prosecuted (see, e.g., ’589 Patent, cl. 1, 6; ’590 Patent, cl. 1, 13; ’591 Patent, cl. 1,

   17, 29; ’420 Patent, cl. 1, 17, 27; and ’124 Patent, cl. 16, 38), and GE’s reliance

   further demonstrates that the preambles are limiting. Novatek, 559 Fed.App’x. at

   1015.

                 4.    Defendant’s Sur-Reply Position
           The preambles reciting “liquid chromatography” are not limiting. The

   Federal Circuit cases GE relies on regarding antecedent basis establish that the

   preamble is limiting only if the claim body both “rel[ies] upon and derive[s]

   antecedent basis.” Pacing Techs., LLC v. Garmin Int’l, Inc., 778 F.3d 1021, 1024

   (Fed. Cir. 2015); Electro Sci. Indus., Inc. v. Dynamic Details, Inc., 307 F.3d 1343,

   1348 (Fed. Cir. 2002). In those cases, removing the language at issue would



                                              57
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 68 of 110 PageID #: 1581




   render the claims nonsensical, making the reliance of the claim body on the

   preamble clear. See Pacing Techs., 778 F.3d at 1022 (removing “user” language at

   issue would render claim unintelligible); Electro Sci., 307 F.3d at 1347 (same,

   regarding “circuit boards” claim language). Here, removing “liquid

   chromatography” from the preamble does not affect the claims.

         GE next attempts to undermine Bio-Rad’s reliance on Arctic Cat Inc. v. GEP

   Power Products, Inc., 919 F.3d 1320, 1327-28 (Fed. Cir. 2019), and Catalina

   Marketing International, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809-10 (Fed.

   Cir. 2002), because the preamble language at issue in those cases purportedly

   recited uses rather than structure. GE points instead to “power distribution

   module” in the Arctic Cat preamble and “a system for controlling the selection” in

   the Catalina preamble as more analogous to the claim here. Supra p. 53. But both

   phrases weren’t even alleged to be limiting in those cases, as overcoming the

   general rule that preambles are not limiting would have been impossible: any

   structure connoted by those phrases is described in the bodies of the claim in both

   cases—as is any structure of the claimed “liquid chromatography system” here

   (e.g., “a housing unit” and “at least four modular handling units” in ‘589 patent




                                            58
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 69 of 110 PageID #: 1582




   claim 1). Like the preambles in Arctic Cat and Catalina, the preambles here

   cannot be limiting.22

         Nor does the “liquid chromatography” preamble language here describe a

   “fundamental characteristic of the claimed invention,” given the claimed

   invention’s focus on modularity and interchangeability in the context of automated

   liquid handling systems (e.g., 1:50-53).23 The “liquid chromatography” aspect of

   the claimed system is not novel in any way, as the specification itself admits. 1:41-

   44 (“One type of liquid handling system is liquid chromatography systems which

   is a standard method in laboratories, and there are a broad range of liquid

   chromatography systems available on the market.”).

         GE’s reliance on the IPR proceedings to support its position is misplaced as

   well. It has failed to cite any evidence demonstrating reliance on the PTAB’s

   determination in the prosecution history of any of the asserted patents in this case.

   See supra p. 57. Coupled with the PTAB’s other statements regarding the “liquid

   chromatography” language, which it described as “an intended use” (and therefore

   should not be limiting under controlling precedent such as Catalina), see infra pp.



   22
          Unlike Arctic Cat and Catalina, In re Fought, 941 F.3d 1175, 1177-79 (Fed.
   Cir. 2019), involved preamble language (“travel trailer”) that necessarily connoted
   structure (“towability” and “living quarters”) absent from the claim body. See id.
   at 1177.
   23
          Variants of “modular” and “interchangeable” appear in the specification well
   over 50 times.

                                            59
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 70 of 110 PageID #: 1583




   62-63 (quoting D.I. 52, Ex. H at GEBIO-DE_000003573), this failure fatally

   undermines GE’s reliance on the IPR proceedings.

         E.     “liquid chromatography system” (’124 Patent: 16, 38)

             GE’s Construction                       Bio-Rad’s Construction
    “a system capable of performing liquid    To the extent this is a limitation, “a
    chromatography”                           fluid handling system that has
                                              components that can deliver controlled
                                              fluid flow through a liquid
                                              chromatography column”

               1.     Plaintiffs’ Opening Position
         GE construction for “liquid chromatography system,” which appears in both

   preambles and bodies of claims, is consistent with the construction adopted by

   PTAB during the’718 Patent IPR for the claim language: “[a] liquid

   chromatography system arranged to provide a controlled fluid flow through a

   chromatography column.” ’718 Patent at claim 16 (emphasis added). The

   PTAB’s construction was “a system capable of performing liquid

   chromatography and capable of providing controlled fluid flow through a

   chromatography column.” D.I. 52, Ex. H at GEBIO_DE_000003573-4. Thus, the

   PTAB construed a “liquid chromatography system” to be “a system capable of




                                             60
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 71 of 110 PageID #: 1584




   performing liquid chromatography.” 24 Id. While this Court is not bound by the

   PTAB’s construction, it should adopt the construction as it is the plain and

   ordinary meaning and nothing in the implicit record compels a different result.

   SunPower Corp. v. PanelClaw, Inc., C.A. No. 12-1633-MPT, 2016 WL 1293479,

   at *6 (D. Del. Apr. 1, 2016) (although the court is not bound by the PTAB’s

   construction, “it is not improper for the court to take the PTAB’s claim

   construction into consideration, particularly where that construction was similar to

   that of a district court’s review.”) (internal citations omitted).

                2.     Defendant’s Answering Position

         This phrase appears in the preamble of claims 16 and 38 of the ‘124 Patent

   and cannot be limiting as discussed above. See supra, § II(D)(2). Even if the

   preamble is found to be limiting, this phrase (especially as GE proposed to

   construe it) appears to improperly state an intended use of the claimed machine

   rather than particular structural features. See Hewlett-Packard, 909 F.2d at 1468

   (“[A]pparatus claims cover what a device is, not what a device does.” (emphasis

   in original)). Regardless of whether this phrase appears in the preamble or

   elsewhere (in dependent claim 44), it is a statement of intended use that is not


   24
         As can be seen, the language “controlled fluid flow through a
   chromatography column” was recited in the claims of the ’718 patent, which is
   why the PTAB also included it in its construction. The fact that this language was
   separately recited further demonstrates why it should not be included in the
   construction of “liquid chromatography system.”

                                              61
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 72 of 110 PageID #: 1585




   limiting and should not be given patentable weight. See In re Schreiber, 128 F.3d

   1473, 1477 (Fed. Cir. 1997) (holding that a statement of intended use did not have

   patentable weight); In re Anderson, 662 F. App’x 958, 963 (Fed. Cir. 2016)

   (holding that “for use” statements in the body of the claim were not limiting).

         To the extent it is a limitation, a “liquid chromatography system” means a

   system that has the components necessary to perform the function of liquid

   chromatography, which involves delivering controlled fluid flow to a column.

   These components include a controllable pump and a valve. See 2:42-45 (two

   pumps, a sensor unit, and a plurality of valves). This construction is consistent

   with claim 16, which calls for as few as two interchangeable fluid handling units,

   and with claim 38, which calls for two double piston pumps and at least one valve.

         Moreover, the body of claim 38 recites that “the system is capable of

   performing automated liquid chromatography.” GE’s proposed construction

   would improperly render this limitation superfluous. See Merck & Co. v. Teva

   Pharms. USA, Inc., 395 F.3d 1364, 1372 (Fed. Cir. 2005) (“A claim construction

   that gives meaning to all the terms of the claim is preferred over one that does not

   do so.”); Power Mosfet Techs., L.L.C. v. Siemens AG, 378 F.3d 1396, 1410 (Fed.

   Cir. 2004) (“[I]nterpretations that render some portion of the claim language

   superfluous are disfavored . . . .”).

         GE points to the claim construction adopted by the PTAB during the IPR



                                            62
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 73 of 110 PageID #: 1586




   proceedings regarding the parent ‘718 Patent (supra pp. 60-61), but even the

   PTAB found “that the phrase ‘a liquid chromatography system arranged to

   provide a controlled fluid flow through a chromatography column’ . . . recites an

   intended use.” D.I. 52, Ex. H at GEBIO_DE_000003573. Moreover, the claims

   of the ‘718 Patent did not include “the system is capable of performing automated

   liquid chromatography.” GE added this limitation during the re-issue proceedings

   of the ‘718 Patent (which resulted in the ‘124 Patent) (compare D.I. 52, Ex. E,

   Cls. 1, 16, with id., Cl. 38), and thus “ liquid chromatography system” should not

   be construed to render this claim amendment superfluous. 25

                3.    Plaintiffs’ Reply Position
         Bio-Rad contends that “liquid chromatography system” is an intended use.

   As discussed in Section II(D), this is plainly not a mere intended use, as “liquid

   chromatography systems” are structures. Thus, Bio-Rad’s construction

   impermissibly broadens the claims. “Courts can neither broaden nor narrow the

   claims to give the patentee something different than what he set forth [in the

   claim].” Autogiro Co. of Am. v. United States, 384 F.2d 391, 396 (Ct. Cl. 1967).



   25
          GE also argues that because “controlled fluid flow through a
   chromatography column” was separately recited in the ‘718 Patent, it should not be
   included in the construction of “liquid chromatography system.” Supra p. 61 n.24.
   However, this language is further non-limiting language of intended use in the
   claim preambles, and Bio-Rad’s proposed construction includes actual limiting
   structure—“components” that can perform such intended use.

                                            63
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 74 of 110 PageID #: 1587




         Bio-Rad argues that GE’s construction of “a system capable of performing

   liquid chromatography” would render the limitation “the system is capable of

   performing automated liquid chromatography” in Claim 38 of the ’124 Patent

   superfluous. Supra p. 62. But the wherein clause of claim 38, where the phrase

   Bio-Rad relies on is found, requires that the liquid chromatography system

   perform “automated” liquid chromatography, which is narrower than GE’s

   construction. Also, the fact that Bio-Rad highlights the antecedent basis provided

   by the preamble in this claim is actually proof that it is limiting.

         Finally, Bio-Rad ignores GE’s argument regarding the PTAB’s holding that

   the preamble is limiting. The PTAB construed “liquid chromatography system” to

   be “a system capable of performing liquid chromatography.” Instead, Bio-Rad

   focuses solely on the PTAB’s intermediate finding that the statement recited an

   intended use. While this Court is not bound by the PTAB’s construction, it should

   adopt it because it is the plain and ordinary meaning and nothing in the intrinsic

   record compels a different result. SunPower Corp. v. PanelClaw, Inc., C.A. No.

   12-1633, 2016 WL 1293479, at *6 (D. Del. Apr. 1, 2016).

                4.     Defendant’s Sur-Reply Position

         GE contends that “liquid chromatography systems” are structures. Supra p.

   63. However, it has not identified any structure of the system that is not already

   recited by the body of the claim. As discussed above in Section II(D)(4), any



                                             64
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 75 of 110 PageID #: 1588




   structure connoted by “liquid chromatography system” is described in the bodies

   of the claims. See id. pp. 58-59. Thus, “liquid chromatography system” is an

   intended use that is not limiting, and this construction would not “impermissibly

   broaden[] the claims” as GE contends. Id. p. 63.

         To the extent “liquid chromatography system” is a limitation, GE’s

   proposed construction is incorrect. GE’s argument that the language “system is

   capable of performing automated liquid chromatography” in ‘124 patent claim 38

   is not superfluous because it requires “automated” liquid chromatography misses

   the mark. If “liquid chromatography system” is construed as GE proposes, this

   limitation—that the system be a “liquid chromatography system”—is rendered

   superfluous because the body of claim 38 already recites that the system is capable

   of performing liquid chromatography, and that it does so automatically. See

   Merck & Co. v. Teva Pharms. USA, Inc., 395 F.3d 1364, 1372 (Fed. Cir. 2005)

   (“A claim construction that gives meaning to all the terms of the claim is preferred

   over one that does not do so.”).

         GE finally argues that the Court should adopt the PTAB’s construction that

   the preamble is limiting. Supra p. 64. The PTAB correctly found that the

   preamble recites an intended use but then stated that the phrase “limits the scope

   of the claim” without explanation. Because the term “liquid chromatography

   system” as construed by GE describes nothing about the structure of the system, it



                                            65
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 76 of 110 PageID #: 1589




   is not limiting. Textron Innovations Inc. v. American Eurocopter Corp., 498 F.

   App’x 23, 28 (Fed. Cir. 2012) (“In cases in which functional language adds a

   structural limitation to an apparatus claim,” it is limiting “because the language

   describes something about the structure of the apparatus rather than merely

   listing its intended or preferred uses.” (emphasis added)).

         F.     “automated liquid chromatography system” (’589 Patent: 1, 6;
                ’590 Patent: 1, 13; ’591 Patent: 1, 17, 29; ’420 Patent: 1, 17, 27)

             GE’s Construction                        Bio-Rad’s Construction
    “a system capable of performing           To the extent this is a limitation, “a
    automated liquid chromatography”          fluid handling system that has
                                              components that can automatically
                                              deliver controlled fluid flow through a
                                              liquid chromatography column”

                1.    Plaintiffs’ Opening Position
         Like the term “liquid chromatography system” addressed in Section II(E),

   the term “automated liquid chromatography system” appears both in claim

   preambles and claim bodies. The only difference between this term and the term

   “liquid chromatography system” is the presence of the word “automated.” Thus,

   GE’s construction for this term adds the word “automated” to its construction of

   “liquid chromatography system.” Bio-Rad has done essentially the same thing,

   making it clear that the Partes agree that “automated” needs no further

   construction.




                                            66
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 77 of 110 PageID #: 1590




               2.      Defendant’s Answering Position

         The dispute surrounding this claim term is the same as that for the previous

   claim term. For the reasons outlined above in Section II(E)(2), this phrase (and

   GE’s proposed construction) is a statement of intended use that is not limiting and

   should not be given patentable weight. And, to the extent this phrase is limiting,

   Bio-Rad’s proposed construction is the correct one. Moreover, as with claim 38

   of the ‘124 Patent, the body of claims 1 and 17 of the ‘591 Patent and claims 1,

   17, and 27 of the ‘420 Patent each recites “the system is capable of performing

   automated liquid chromatography”—language that would improperly be rendered

   superfluous by GE’s proposed construction.

               3.      Plaintiffs’ Reply Position
         The dispute for this term is the same as “liquid chromatography system.”

               4.      Defendant’s Sur-Reply Position

         See section II(E)(4) above. Further, GE’s proposed construction essentially

   repeats the limitation “the system is capable of performing automated liquid

   chromatography” in the body of ‘591 patent claims 1 and 17 and ‘420 patent

   claims 1, 17, and 27, improperly rendering that limitation superfluous. Merck,

   395 F.3d at 1372.




                                            67
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 78 of 110 PageID #: 1591




         G.      “wherein the system is capable of performing automated liquid
                chromatography” (’591 Patent: 1, 17; ’420 Patent: 1, 17, 27)

              GE’s Construction                       Bio-Rad’s Construction
    Plain and ordinary meaning                To the extent this is a limitation, “a
                                              fluid handling system that has
                                              components that can automatically
                                              deliver controlled fluid flow through
                                              a liquid chromatography column.”

                1.    Plaintiffs’ Opening Position

         First, this claim term is plainly a limitation since the “wherein” clause

   provides “meaning and purpose to the [claimed] steps.” Griffin v. Bertina, 285

   F.3d 1029, 1033 (Fed. Cir. 2002). See also Allergan Sales, LLC v. Sandoz, Inc.,

   935 F.3d 1370, 1373-1376 (Fed. Cir. 2019) (holding that two wherein clauses in a

   claim were both limitations). 26 As described in Section II(D), the specification

   makes clear that a liquid chromatography system having the claimed features is an

   important embodiment of the invention. The specification states that the invention

   relates to “fluid handling systems” and describes “liquid chromatography

   systems” as one specific type of such systems. See, e.g., 1:18-23; 2:41-43, 2:50-

   52. The “wherein” clause thus describes a fundamental characteristic of the



   26
          One of the reasons Allergan held that the wherein clauses were limitations
   was the fact that the Examiner had relied on them when allowing the claims.
   Similarly, in Bio-Rad’s IPR petition challenging the claims of the ’718 Patent, the
   PTAB denied institution on challenges directed to claims reciting liquid
   chromatography system limitations, which is what the wherein clause at issue here
   also recites. See Section II(D).

                                            68
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 79 of 110 PageID #: 1592




   claimed invention: that the system is a liquid chromatography system.

         Because this phrase is plainly a limitation, GE proposes that it be given its

   plain and ordinary meaning. Teleflex, Inc. v. Ficosa North America Corp., 299

   F.3d 1313, 1324 (Fed. Cir. 2002) (“[C]laim terms take on their ordinary and

   accustomed meanings unless the patentee demonstrated an intent to deviate from

   the ordinary and accustomed meaning of a claim term by redefining the term or by

   characterizing the invention in the intrinsic record using words or expressions of

   manifest exclusion or restriction, representing a clear disavowal of claim scope.”);

   see also Toshiba Corp. v. Imation Corp., 681 F.3d 1358, 1369 (Fed. Cir. 2012)

   (“Absent disclaimer or lexicography, the plain meaning of the claim controls.”).

   The meaning of “wherein the system is capable of performing automated liquid

   chromatography” is easily understood by one of ordinary skill in the art. U.S.

   Surgical Corp. v. Ethicon, Inc., 103 F.3d 1554, 1568 (Fed. Cir. 1997) (“Claim

   construction is…not an obligatory exercise in redundancy.”)

         Bio-Rad’s construction, which imports concepts of “controlled fluid flow”

   and a “liquid chromatography column,” is unnecessary and is more likely to

   confuse than help the jury understand the claims. See Ansell Healthcare Prod.

   LLC v. Reckitt Benckiser LLC, C.A. No. 15-915-RGA, 2017 WL 1021844, at *4

   (D. Del. Mar. 16, 2017) (“Plaintiff is open to including this fuller statement from

   the specification. But, I do not think the added language will aid the jury.”);



                                            69
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 80 of 110 PageID #: 1593




   Funai Elec. Co., Ltd v. Daewoo Electronics Corp., 616 F.3d 1357, 1366 (Fed. Cir.

   2010) (explaining that a criterion of claim construction is “whether the

   explanation aids the court and the jury in understanding the term as used in the

   claimed invention.”). Bio-Rad’s proposal would lead to undesirable necessity of

   explaining several additional terms beyond the claim language itself to the jury.

         Accordingly, GE submits that the claim term needs no construction.

               2.     Defendant’s Answering Position
         This phrase, like “liquid chromatography system,” is a statement of

   intended use, is not limiting, and should not be given patentable weight for the

   same reasons outlined above in Section II(E)(2). See Hewlett-Packard, 909 F.2d

   at 1468; Schreiber, 128 F.3d at 1477. Indeed, this phrase includes GE’s proposed

   construction for “liquid chromatography system.” Whether the “intended use”

   statement appears in the preamble or the body of the claim is immaterial. See

   Anderson, 662 F. App’x at 963.

         To the extent this is a limitation, Bio-Rad’s construction is the correct one.

   The phrase must provide a structural limitation (“components”); otherwise, it

   improperly states an intended use. GE argues that “Bio-Rad’s construction, which

   imports concepts of ‘controlled fluid flow’ and a ‘liquid chromatography column,’

   is unnecessary and is more likely to confuse than help the jury understand the

   term.” Supra p. 69. To the contrary, the additional language will aid the jury by



                                            70
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 81 of 110 PageID #: 1594




   helping them understand that the claims require structural components and not

   merely an intended use of a product in the subjective mind of a manufacturer.

                3.      Plaintiffs’ Reply Position

         As discussed in GE’s opening brief, the “wherein” clause is limiting. Bio-

   Rad did not rebut this argument. Thus, the dispute here is largely the same as for

   the previous term.

         Additionally, Bio-Rad fails to meaningfully address GE’s argument that

   Bio-Rad’s construction imports concepts unnecessarily and will be confusing to a

   jury. Bio-Rad provides no support for its contention that additional language will

   help the jury, especially here where Bio-Rad’s proposal would require explaining

   several additional terms beyond the claim language itself to the jury.

                4.      Defendant’s Sur-Reply Position
         This phrase states an intended use, and GE’s proposed plain and ordinary

   meaning does not add anything about the structure of the system. Thus, it is not

   limiting and should not be given patentable weight. Textron, 498 F. App’x at 28.

         To the extent this is a limitation, Bio-Rad’s construction helps the jury

   understand that the phrase must be describing something about the structure of the

   system—that it includes “components that can deliver controlled fluid flow

   through a chromatography column”—“rather than merely listing its intended or

   preferred uses.” Id. Further, concepts such as “controlled fluid flow” and a



                                            71
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 82 of 110 PageID #: 1595




   “liquid chromatography column” would help the jury understand what it means to

   “perform . . . liquid chromatography.”


         H.     “non-fluidics section”/“non-fluidics section”/“non fluidics section”
                (’591 Patent: 1, 17, 29; ’420 Patent: 1, 5, 17, 22, 27; ’124 Patent:
                16, 35, 38, 44)

              GE’s Construction                      Bio-Rad’s Construction
    “a section of the interchangeable fluid    “all the non-fluidics/electrical
    handling unit that includes electrical     components of an interchangeable fluid
    components and does not include            handling unit”
    fluidics components”

                1.    Plaintiffs’ Opening Position
         GE’s construction of “a non-fluidics section” gives meaning to the actual

   claim language and reflects that the claim term is “a section” of the

   “interchangeable fluid handling unit,” “modular fluid handling unit,” or

   “interchangeable modular component.” GE’s construction that the section

   “includes electrical components but does not include fluidics components” thus

   stays true to the plain language. In contrast, Bio-Rad’s construction—which

   would require all non-fluidics/electrical components of the unit to be within the

   claimed “non-fluidics section”—is contrary to the intrinsic record.

         Figures 4a-d show exemplar fluid handling units in the form of

   interchangeable modular components. As shown in Figure 4a, such units include

   an external fluidics section (30), panel member (28) and non-fluidics section (32).




                                              72
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 83 of 110 PageID #: 1596




   The specification contemplates that other portions of the unit may have non-

   fluidics or electronic components. For example, Figure 1 plainly shows an

   interchangeable modular component (i.e., a pH valve (17)) with a pH electrode

   (which has non-fluidic or electrical components) in portions of the units other than

   the non-fluidics section.




                                            73
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 84 of 110 PageID #: 1597




   See also Fig. 1 at 17; 2:50-3:5; 4:45-53 (“Still another embodiment of fluid

   control valve may be a pH valve 17 that has an integrated flow cell where a pH

   electrode can be installed.”). Thus, the specification discloses an electrical

   component located in the non-fluidics section, meaning that were the Court to

   adopt Bio-Rad’s construction, the claims would not cover a disclosed

   embodiment.

         In addition, this embodiment is recited in several dependent claims, which

   render Bio-Rad’s construction incompatible with the claims since such limitations

   include non-fluidics/electrical components in locations Bio-Rad would assert are

   fluidics sections. In particular, there are a number of dependent claims that recite

   a pH electrode (i.e., an electrical component) that is external to the housing. For

   example, claim 12 of the ’591 Patent recites that “the system further comprises a

   pH electrode that is external to the housing.” 27 Claim 26 of the ’591 Patent, which

   depends from claim 12, further recites that “the pH electrode is connected to a pH

   valve formed as an interchangeable modular component.” Claim 1, from which

   these claims ultimately depend, require that the “fluidics section” be “external.”

   ’591 Patent, 9:21-23. Thus, dependent claims 12 and 26 of the ’591 Patent recite

   a non-fluidics/electrical component that is “external,” meaning that “all the non-


   27
         See, also., ’420 Patent at claims 5, 22, 30 (“wherein the [liquid
   chromatography] system further comprises a pH electrode that is external to the
   housing.”)

                                             74
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 85 of 110 PageID #: 1598




   fluidics/electrical components of an interchangeable fluid handling unit,” i.e., Bio-

   Rad’s construction, are not located in the non-fluidics section.

         Thus, if Bio-Rad’s construction were adopted, these dependent claims

   would be outside of the scope of the independent claims, as they would result in

   “all the non-fluidics components” not being internal to the housing, a result that is

   disfavored by the Federal Circuit, since terms in independent claims should not be

   construed to render dependent claims meaningless. See Ortho-McNeil Pharm.,

   Inc. v. Mylan Labs., Inc., 520 F.3d 1358, 1362 (Fed. Cir. 2008) (claim term “and”

   construed to ensure that dependent claims had meaning); see also Trustees of

   Columbia Univ. in City of New York v. Symantec Corp., 811 F.3d 1359, 1370

   (Fed. Cir. 2016) (“[C]onstruing the independent claim to exclude material covered

   by the dependent claim would be inconsistent.”).

         Moreover, it is black letter patent law that “a” generally means “one or

   more” absent clear evidence that the intrinsic record compels limiting “a” to

   “one.” KCJ Corp. v. Kinetic Concepts, Inc., 223 F.3d 1351, 1356 (Fed. Cir.

   2000); SanDisk Corp. v. Kingston Tech. Co., 695 F.3d 1348, 1360 (Fed. Cir.

   2012) (“[T]his court has repeatedly emphasized that an indefinite article ‘a’ or

   ‘an’ in patent parlance carries the meaning of ‘one or more’ in open-ended claims

   containing the transitional phrase ‘comprising.’”) (quoting Baldwin Graphic Sys.,

   Inc. v. Siebert, Inc., 512 F.3d 1338, 1342 (Fed. Cir. 2008)). Thus, the claims



                                            75
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 86 of 110 PageID #: 1599




   contemplate that there may be additional non-fluidics sections.

                2.    Defendant’s Answering Position
         The dispute regarding these terms extends beyond these terms alone. The

   dispute really encompasses what it means for “a panel member arranged to

   separate the fluidics section from the non-fluidics section” and what it means to

   have “the fluidics section [] external to the housing and the non-fluidics section []

   internal to the housing.” ‘591 Patent, Cls. 1, 17, 29; ‘420 Patent, Cl. 1; see also

   id., Cls. 17, 27; ‘124 Patent, Cls. 16, 38. One can only determine, for example, if

   the fluidics section of an interchangeable fluid handling unit is external to the

   housing and the non-fluidics section is internal to the housing by knowing what

   components are part of each of those sections. And this separation is important

   because it serves safety and functional purposes: for example, to prevent liquid

   from shorting out electrical components. See 6:27-35 (“Said panel attachment

   member may be arranged so that all fluid connections of said modular component

   are arranged on a wet side of the panel attachment member separating them from

   electrical components that are arranged on a dry side thereof, hence providing a

   high degree of liquid resistance at the external part of the fluid handling panel, and

   so that the liquid resistance requirements for the internal sections may be

   somewhat lightened.”). Indeed, co-inventor Mats Lundkvist testified that “it was

   important to separate the fluidic section from the electrical components . . . to



                                             76
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 87 of 110 PageID #: 1600




   protect that leakage so it won’t go in the electrical circuit board . . . .” Ex. J,

   10/22/2014 Lundkvist Dep. at 140:14-25; see also id. at 41:7-18; 137:15-145:12;

   153:3-154:13; 158:16-166:16; 167:5-178:25. GE’s expert in the consolidated case

   also testified to that effect. See Ex. K, 10/17/2014 Scandella Dep. at 54:25-55:6

   (“[O]ne reason [for separating the fluidics sections from the electrical

   components] is to protect the electrical components. The electrical components

   typically are sensitive and easily damaged by contact with—with fluids,

   particularly the kinds of fluids that are used in the fluidics section.”); see also id.

   at 55:7-59:20.

         Reinforcing this separation between fluidics and non-fluidics, the

   specification consistently identifies a single fluidics and a single non-fluidics

   section, rather than multiple sections, for each interchangeable fluid handling unit.

   See, e.g., 6:8-13; 6:23-27, Fig. 4a. In other words, the specification refers to a

   “section” as containing all the components of that type. If the non-fluidics section

   only referred to some components and the fluid handling unit could include

   fluidics components on the same side, it would defeat the purpose of the panel

   member being “arranged to separate the fluidics section from the non-fluidics

   section”—which was important to the alleged invention as testified to by Mr.

   Lundkvist.

         Bio-Rad’s proposed construction is the only one that is consistent with GE’s



                                              77
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 88 of 110 PageID #: 1601




   statements in the file history of the parent ‘718 Patent, whose claims also recited a

   “non-fluidics section.” For example, in distinguishing the Mourtada prior art

   reference during prosecution of the ‘718 Patent, the inventors addressed what

   separation of fluidics and non-fluidics sections meant. D.I. 52, Ex. G at

   GEHC_001475-76. Figure 9 in Mourtada shows one fluid line (104) crossing the

   panel member/plate 105 and other fluid lines 109 and 114 that do not cross the

   panel member/plate 105. Ex. I at Fig. 9; see D.I. 52, Ex. G at GEHC_001477

   (equating 105 with the panel member). The inventors stated that Mourtada did not

   show separation of fluidics sections and non-fluidics sections because there were

   some fluidics 104 that crossed the panel member to the non fluidics side:

         As an example, fluid tubing 104 [0090] is shown [on] one side of the
         cassette 105 in Fig. 9:




         and is shown on the opposite side of the cassette 105 in Fig. 10:




                                            78
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 89 of 110 PageID #: 1602




   Id. at GEHC_001475-76. This argument is only consistent with the non-fluidics

   section meaning all the non-fluidics components.

         Similarly, in distinguishing U.S. Patent No. 5,766,460 (“Bergstrom”), the

   inventors repeatedly emphasized the lack of separation of all fluidic and all non-

   fluidic/electrical components. See id. at GEHC_001450-51. For example, the

   applicants noted that, in Bergstrom, “[t]he detector 40 also includes a processing

   unit 55, which is very likely to be electronic in nature and conductors 41 which

   both appear to be next to liquid paths.” Id. at GEHC_001450; see also id. (“In

   essence, Bergstrom proposes a base plate 1 to which modules[] . . . can be

   mounted and supplied with liquid and power/signals in series. Liquid and

   electrical parts sit side by side in the modules and in the base plate.”). The

   inventors also pointed out that “[t]he modules of Bergstrom do not separate their

   fluidic and electrical parts (where they have electrical parts),” for example

   because the detector module in Bergstrom is shown with “fluid and electrical parts


                                             79
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 90 of 110 PageID #: 1603




   [that] are adjacent, not on either side of a panel.” Id. at GEHC_001451; see also

   id. (“There is no suggestion in Bergstrom that fluidic and non fluidic parts are

   separated as in presently claimed invention. In Bergstrom, the opposite is

   taught—that the fluid and non fluidic parts are together.”).

         Finally, in distinguishing U.S. Patent Application Pub. No. 2008/0233653

   (“Hess”), the applicants argued that there was no confinement of the non-

   fluidics/electronics components to the inside of the housing because one electrical

   component, “bus connections[,] must be external to said boxes,” such that “in

   Hess, respective non fluidics sections are not internal to any housing as claimed.”

   D.I. 52, Ex. G at GEHC_001416; see also id. at GEHC_001423-24 (“Applicant

   submits also that there is no disclosure in Hess of the separation concept of the

   fluidic sections and the non fluidic sections as claimed . . . . [T]he boxes of Hess

   must be electrically interconnected, and it follows that these connections are

   external to said boxes and not internal to any ‘housing.’”).

         GE cites Figure 4a (supra pp. 72-73), but that figure supports Bio-Rad’s

   construction. As shown in Figure 4a (reproduced below), the label for the external

   fluidics section (30) points to all the fluidics components and the one for non-

   fluidics section (32) points to all the non-fluidics components, with the panel

   member (28) separating the two sections. There are no other components not

   covered by 30, 32, and 28.



                                            80
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 91 of 110 PageID #: 1604




   Fig. 4a.

         Despite these teachings, GE argues that the specification contemplates that

   “other portions of the unit may have non-fluidics or electronic components,” such

   as a pH valve. Supra p. 73. GE points to Figure 1 and asserts that it “plainly

   shows an interchangeable modular component (i.e., a pH valve (17)) with a pH

   electrode.” Id. But Figure 1 (reproduced below) only shows a pH valve 17, not a

   pH electrode.




                                           81
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 92 of 110 PageID #: 1605




   Fig. 1 (annotated). The specification does disclose the example of “a pH valve 17

   that has an integrated flow cell where a pH electrode can be installed,” but

   nowhere in the specification is the “pH electrode” identified as a non fluidics

   component. 4:45-47. Indeed, the specification explicitly states that the pH

   electrode “can be installed” at the pH valve—i.e., that it is a component separate

   from the interchangeable fluid handling unit that can installed on a specific type of

   interchangeable fluid handling unit.

         The dependent claims that GE relies on (supra pp. 74-75) are consistent


                                            82
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 93 of 110 PageID #: 1606




   with this interpretation. These claims recite that the “system further comprises a

   pH electrode,” not that the fluid handling unit comprises a pH electrode. E.g.,

   ‘591 Patent, Cl. 12. And again, the claims recite that the “pH electrode is

   connected to a pH valve formed as an interchangeable modular component” (i.e.,

   by installing), which indicates that the pH electrode is separate from the pH valve,

   i.e. separate from any fluid handling unit or any portion thereof. E.g., ‘591 Patent,

   Cl. 26. Nowhere in the specification or claims is the pH electrode described as

   being an integral part of the pH valve.

         GE’s argument that Bio-Rad’s construction would make these dependent

   claims be “outside the scope of the independent claims” because not all the non-

   fluidics components would be internal to the housing rests on the incorrect

   assumption that the pH electrode is a part of the pH valve. Bio-Rad’s construction

   only requires all the non-fluidics/electrical components of an interchangeable

   fluid handling unit be internal to the housing. The claimed system may include

   further non-fluidics/electrical components that are separate from the

   interchangeable fluid handling units that are external to the housing, as is common

   with apparatus “comprising” claims. Indeed, the specification discloses an

   embodiment where the system can be connected to modular components outside

   the housing (8:15-18) and an embodiment where the system can communicate

   with internal and external components and control computers (8:50-52). Because



                                             83
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 94 of 110 PageID #: 1607




   such external components or computers that can be connected to the system are

   not part of the interchangeable fluid handling units, just like the pH electrode,

   Bio-Rad’s construction does not require them to be internal to the housing.

         Finally, contrary to GE’s conclusory and unsupported argument that the pH

   valve “has non-fluidic or electrical components” (supra p. 73), neither the claims

   nor the specification contemplate that there may be additional non-fluidics

   sections that are part of the interchangeable fluid handling unit but are located

   outside the housing. The specification describes only one “non-fluidics section,”

   which is located inside the housing (i.e., behind a liquid handling panel). See,

   e.g., Fig. 4a (showing non-fluidics section 32 behind liquid handling panel 28).

                3.     Plaintiffs’ Reply Position
         GE’s construction identifies the most important consideration regarding this

   phrase within the context of the claimed invention: that the claimed

   interchangeable modular components include at least one section that does not

   have any fluidics components within it. This is clear from the phrase itself (“non-

   fluidics section”), as well as the specification and prosecution history. Bio-Rad

   seeks to further limit the phrases to prevent non-fluidics components from existing

   outside the non-fluidics section by defining the non-fluidics section as “all the

   non-fluidics/electrical components of an interchangeable fluid handling unit.”

   There is no textual basis in the claims for such a limitation, and there is no other



                                             84
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 95 of 110 PageID #: 1608




   intrinsic evidence for such a construction.

                       a.     The claim language supports GE
         Bio-Rad makes much of the language surrounding the disputed terms, but

   ignores the terms themselves. The recited “non-fluidics section” forms a portion

   of the recited interchangeable modular components (or similar terms). The prefix

   “non-” controls the construction, and plainly states that the non-fluidics section of

   the interchangeable modular components does not handle fluids. Thus, GE’s

   construction, stating that it “does not include fluidics components” is correct. In

   contrast, the plain English says nothing at all regarding restricting it to “all” the

   non-fluidics/electrical components, as Bio-Rad urges.

         In contrast, the “fluidics section” does not contain the limiting “non-”

   prefix, meaning that all that term requires is a section with “fluidics,” but contains

   no language precluding other components, e.g., non-fluidic components. Thus,

   Bio-Rad’s mention of additional claim language provides it with no support, as the

   full clauses Bio-Rad identifies (supra pp. 76-77) refer to nothing more than where

   the fluidics and non-fluidics sections are located.

                       b.     The prosecution history supports GE

         While Bio-Rad does not say so, it is plainly arguing that GE disavowed

   claim scope during prosecution. As discussed, for there to be disavowal, the terms

   at issue must have had an ordinary meaning, which Bio-Rad does not attempt to



                                              85
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 96 of 110 PageID #: 1609




   establish. Regardless, disavowal requires the alleged disavowal be both clear and

   unmistakable. Thorner v. Sony Comp. Entm’t Am. LLC, 669 F.3d 1362, 1366-67

   (Fed. Cir. 2012). Bio-Rad contends that the discussion of the Mourtada prior art

   during prosecution of the ’718 patent is “consistent” with its arguments that all

   fluidics must be in a single fluidics section that is separated from all electronics in

   a single non fluidics section. This comes nowhere close to showing a clear and

   unmistakable disavowal. Indeed, the quotation cited by Bio-Rad supports only

   GE’s position that the non-fluidics section does not include fluidics components.

   See D.I. 52, Ex. G at GEHC_001475-6 (“As an example, fluid tubing 104 [0090]

   is shown [on] one side of the cassette 105 in Fig. 9 [ ] and is shown on the

   opposite side of the cassette 105 in Fig. 10 [ ]. Thus, even if the valves etc.

   mounted on cassettes 105/203 were considered to be modular, their respective

   fluidics sections are on both sides of those cassettes, and so are not separated

   from non fluidics parts by a panel as claimed.”) (emphasis added). This statement

   says nothing about “all” the non-fluidics/electronic components being on one side

   or the other of the cassettes.

         Nowhere in the prosecution history did the inventors state that there must

   only be one fluidics section and one non-fluidics section, or that the sections must

   be defined by “all fluidics components” and “all non-fluidics components,”

   respectively. Instead, the inventors consistently stated only that the non-fluidics



                                             86
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 97 of 110 PageID #: 1610




   section cannot have fluidics in it. Id. (distinguishing Mourtada by noting that it

   had fluid tubing internal to the cassette); see also id. at GEHC_001450-51

   (distinguishing Bergstrom by stating that its modules had liquid paths next to non-

   fluidics components and thus did not have a non-fluidics section).

         Indeed, all the relevant prosecution history statements focus on the lack of

   separation between the non-fluidics section and fluidics components in the prior

   art. This is a key part of the invention—that the section of each interchangeable

   modular component internal to the housing (the “non-fluidics section”) is

   separated from the fluidic components, thereby reducing the possibility of damage

   via fluid contact. See, e.g., 6:27-35 (“Said panel attachment member may be

   arranged so that all fluid connections of said modular component are arranged on

   a wet side of the panel attachment member separating them from electrical

   components that are arranged on a dry side thereof, hence providing a high degree

   of liquid resistance at the external part of the fluid handling panel, and so that the

   liquid resistance requirements for the internal sections may be somewhat

   lightened.”). Indeed, note that the word “all” appears when discussing “fluid

   connections,” but is notably absent when discussing “electrical components.”

         Thus, by arguing that, for example, the non-fluidics section is defined by all

   non-fluidics/electrical components, Bio-Rad overly limits the term. Nowhere in

   the specification or file history does the inventor clearly state that every single



                                             87
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 98 of 110 PageID #: 1611




   non-fluidics component must be inside the housing (which Bio-Rad’s construction

   would require when placed in the claim as a whole). Instead, the invention

   provides for a section that can house some non-fluidics components that could be

   harmed by fluids. Thus, Bio-Rad comes nowhere close to showing that there was

   any disavowal, let alone a “clear and unmistakable” disavowal. Thorner, 669 F.3d

   at 1366-67. 28

                       c.     The claims do not require a single fluidics and a single
                              non-fluidics section for each interchangeable fluid
                              handling unit.

         As explained in GE’s Opening Brief, the claims recite that each

   interchangeable fluid handing unit have “a fluidics” section and “a non-fluidics

   section.” Recitation of the indefinite article “a” or “an” means that the claims

   cover “one or more” where, as here, the claim contains the transitional phrase

   “comprising.” KCJ Corp. v. Kinetic Concepts, Inc., 223 F.3d 1351, 1356 (Fed.

   Cir. 2000); SanDisk Corp. v. Kingston Tech. Co., 695 F.3d 1348, 1360 (Fed. Cir.



   28
          While Bio-Rad points to out-of-context portions of transcripts to support its
   point, Bio-Rad neglects to mention that its expert in the SDNY case testified that
   “there may be multiple ways to read” this portion of the file history and “it doesn’t
   specify ... which way it reads.” Ex. L at 114:3-13. This is not surprising, as “the
   prosecution history represents an ongoing negotiation between the PTO and the
   applicant … it often lacks the clarity of the specification and thus is less useful for
   claim construction purposes.” Phillips, 415 F.3d at 1317. Moreover, Bio-Rad’s
   reliance on an inventor’s testimony (supra pp. 76-77) is misplaced, as it is
   generally irrelevant to claim construction. Howmedica Osteonics Corp. v. Wright
   Med. Tech., Inc., 540 F.3d 1337, 1346-1347 (Fed. Cir. 2008).

                                             88
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 99 of 110 PageID #: 1612




   2012). The claims never recite that all non-fluidics components must be

   contained in a single section for each fluid handling unit.

         Bio-Rad appears to argue that the general canon of claim construction – i.e.,

   that “a” means one or more – must be dispensed with because, according to Bio-

   Rad, the specification only discloses a single fluidics and a single non-fluidics

   section for each interchangeable fluid handling unit. Supra p. 77. But nowhere

   does the specification indicate that a single fluidics or non-fluidics section is

   required. In fact, the patent discloses and claims several embodiments which the

   person of ordinary skill in the art would know could have multiple sections. See

   Figs. 1, 2, 4d, 10; 2:50-3:5; 4:45-53; 5:38-50; 6:20-22. Even if Bio-Rad were

   correct that the patent’s examples have a single fluidics and non-fluidics section, it

   would be legally improper to limit the claims on this basis. Accent Packaging,

   707 F.3d at 1326 (quoting Phillips, 415 F.3d at 1323).

                       d.     Dependent claims support GE

         Claim 12 of the ’591 Patent recites that “the system further comprises a pH

   electrode that is external to the housing.” 29 If Bio-Rad’s construction were

   adopted, these dependent claims would be outside of the scope of the independent

   claims, since “all the non-fluidics components” would not being internal to the



   29
     See also ’420 Patent, cl. 5, 22, 30 (“wherein the [liquid chromatography] system
   further comprises a pH electrode that is external to the housing.”)

                                             89
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 100 of 110 PageID #: 1613




   housing, a result that is disfavored. See Ortho-McNeil Pharm., Inc. v. Mylan

   Labs., Inc., 520 F.3d 1358, 1362 (Fed. Cir. 2008) (claim term “and” construed to

   ensure that dependent claims had meaning); see also Trustees of Columbia Univ.

   in City of New York v. Symantec Corp., 811 F.3d 1359, 1370 (Fed. Cir. 2016).

         Bio-Rad argues that the pH electrode is not part of a modular fluid handling

   unit. Supra p. 83. Bio-Rad does not point to any portions of the specification or

   file history to support its assertions; it merely points to its own interpretation of

   claim language that is not being construed (e.g., “connected to”). Id. Bio-Rad’s

   argument has no merit. Indeed, the specification plainly states that the pH

   electrode is “installed” in the integrated flow cell of pH valve 17 (an

   interchangeable modular component). 4:45-53. Something that is “installed” into

   a flow cell that “integrated” with the pH valve is plainly part of the valve itself.

                4.     Defendant’s Sur-Reply Position
         The claim language, specification, and the prosecution history all support

   Bio-Rad’s construction.

         The claim language requires that the fluidics section be separated from the

   non-fluidics section by a “panel member,” which serves important safety and

   functional purposes as described by the specification. See 6:27-35. The “non-

   fluidics section” does not include fluidic components, as acknowledged by GE

   (supra p. 87). The “fluidics section” similarly does not include non-



                                              90
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 101 of 110 PageID #: 1614




   fluidic/electrical components. It follows that “non-fluidics section” means “all the

   non-fluidics/electrical components of an interchangeable fluidic handling section,”

   and “a fluid handling section” means “all the fluidics components of an

   interchangeable fluidic handling section.” GE’s attempt to ignore the claim

   language and specification and interpret these terms in isolation is improper.

   Atlas IP, LLC v. Medtronic, Inc., 809 F.3d 599, 608 (Fed. Cir. 2015) (reversing

   district court because it “did not rely on anything for its construction except the

   claim words understood in isolation” and did not consider “other claim language

   and the specification”).

         GE argues that Bio-Rad “is plainly arguing” disavowal and has failed to

   show a “clear and unmistakable” disavowal. Supra pp. 85, 88. However,

   statements made during prosecution can be used to clarify or confirm that a

   definition is correct without a “clear and unmistakable” disclaimer. See, e.g.,

   Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 678-81 (Fed. Cir.

   2015).

         Moreover, even if one proceeded under the clear and unmistakable

   disclaimer standard, the statements about Mourtada are clear and unmistakable

   disclaimers of claim scope because the statement that Mourtada did not show

   separation of fluidic and non-fluidic sections could only be interpreted to mean

   that all fluidic and non-fluidic components of the panel must be separated.



                                             91
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 102 of 110 PageID #: 1615




   Mourtada showed over a dozen fluidic components in the cassette of Figure 9 that

   were separated from the non-fluidic components and only three that were not. Ex.

   I at Fig. 9. GE’s proposed construction would be completely inconsistent with

   GE’s representation to the examiner that the over a dozen fluidic components did

   not establish separation of the fluidic and non-fluidic components.

         GE tries to characterize the inventors’ statements during prosecution as

   “only that the non-fluidics section cannot have fluidics in it.” Supra pp. 86-87.

   But the inventors also stated that the fluidics section has to be separated from non-

   fluidics parts. D.I. 52, Ex. G at GEHC_001475-76 (“As an example, fluid tubing

   104 [0090] is shown [on] one side of the cassette 105 in Fig. 9 [] and is shown on

   the opposite side of the cassette 105 in Fig. 10[.] Thus, even if the valves etc.

   mounted on cassettes 105/203 were considered to be modular, their respective

   fluidics sections are on both sides of those cassettes, and so are not separated

   from non fluidics parts by a panel as claimed.” (emphasis added)). This

   statement requires the fluidics to be separated from non-fluidics parts. Co-

   inventor Mats Lundkvist also testified that “it was important to separate the

   fluidic section from the electrical components . . . to protect that leakage so it

   won’t go in the electrical circuit board”—testimony that reinforces GE’s

   prosecution history statements. Ex. J at 140:14-25 (emphasis added). If there are

   electronics in the fluidics section, this separation is eroded, defeating the purpose



                                             92
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 103 of 110 PageID #: 1616




   of the panel member and undermining the inventors’ statements.

         GE argues that the specification does not indicate that a single fluidics or

   non-fluidics section is required. Supra p. 89. To the contrary, the specification’s

   consistent identification of a single fluidics section indicates that “fluidics section”

   refers to all the fluidics components, and the same for “non-fluidics section.” See,

   e.g., 6:8-13, 6:23-27, Fig. 4a. A person of ordinary skill in the art reading the

   claim in light of the specification would understand this usage of the term

   “section.” GE further argues that it would be improper to limit the claim on this

   basis, but the specification’s use of these terms (along with the reasons outlined

   above) show that Bio-Rad’s construction is the only correct one.

         GE finally argues that Bio-Rad’s construction would take dependent claims

   that recite the pH electrode outside the scope of the independent claims. Supra

   pp. 89-90. GE argues without support that if something is “installed” into a pH

   valve “it is plainly a part of the valve itself.” Id. p. 90. But the specification

   makes clear that the pH electrode is an easily detachable unit that can be installed

   when used, and nowhere does it describe the electrode as being part of the

   module.




                                              93
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 104 of 110 PageID #: 1617




         I.      “a fluid handling section”/“a fluidics section” (’589 Patent: 1, 10,
                13, 21; ’591 Patent: 1, 12, 13, 17, 29; ’420 Patent: 1, 5, 17, 22, 27;
                ’124 Patent: 16, 35, 38, 44)

              GE’s Construction                       Bio-Rad’s Construction
    “a section of the interchangeable fluid    “all the fluidics components of an
    handling unit that includes fluidics       interchangeable fluid handling unit”
    components”

                1.     Plaintiffs’ Opening Position

         GE proposes a construction of “a fluid handling section”/“a fluidics

   section” that gives meaning to the actual claim language. Specifically, as with the

   term “a non-fluidics section,” GE’s construction recognizes that the claim

   language in dispute is “a section” of the “interchangeable fluid handling unit,”

   “modular fluid handling unit,” or “interchangeable modular component” with

   fluidic components. Nothing in the intrinsic record mandates that the claimed

   section include “all” of the fluidic components of the interchangeable fluid

   handling unit, as Bio-Rad proposes.

         As explained above, Fig. 4a depicts a fluid handling unit in the form of

   interchangeable modular component. The fluid handling unit includes an

   “external fluidics section” (30).




                                              94
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 105 of 110 PageID #: 1618




   The specification of the Asserted Patents is clear that the units may include other

   sections or components. Indeed, the specification describes that “[t]he standard

   component module 26 comprises a panel member 28, an external fluidics section

   30 and an internal non-fluidics section 32.” 6:8-10. The specification thus

   contemplates that there may be other portions of the unit with fluidic components.

   Moreover, in reciting “a fluid handling section” or “a fluidics section,” the claims

   contemplate that there may be multiple sections within fluidic components and

   nothing in the specification compels a different result. KCJ, 223 F.3d at 1351;

   SanDisk, 695 F.3d at 1348.

         In fact, while the specification describes “one embodiment” where “fluids

   are strictly restricted to the fluidics section 30 of the interchangeable modular

   component 26” (7:35-37), this description is exactly that: one embodiment.

   Nothing within the intrinsic record indicates that “a fluid handling section”/“a

   fluidics section” must be limited to this embodiment. as Bio-Rad apparently urges.

   There is no claim language present in the relevant claims suggesting that this



                                             95
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 106 of 110 PageID #: 1619




   particular embodiment has been claimed. Given that the Federal Circuit has

   repeatedly cautioned against reading limitations from the specification into the

   claims, the Court should not do so here, as no claim language is present mandating

   such a construction. See e.g., RF Delaware, Inc. v. Pacific Keystone

   Technologies, Inc., 326 F.3d 1255, 1264 (Fed. Cir. 2003) (“A basic claim

   construction canon is that one may not read a limitation into a claim from the

   written description.”).

                2.    Defendant’s Answering Position
         The construction for fluidics section is substantially similar to the one for

   the non-fluidics section. It is all the fluidics components of an interchangeable

   fluid handling unit. There is no difference in the way the specification identifies

   the fluidics and non-fluidics sections other than the components that make up the

   sections and their location relative to the panel member. The specification

   describes a standard interchangeable modular component such as a fluid control

   valve as having a single fluidics section 30 and a single non-fluidics section 32.

   See 6:8-13; 6:23-27; Fig. 4a.

         GE argues that because the specification uses the word comprises—“[t]he

   standard component module 26 comprises a panel member 28, an external

   fluidics section 30” (6:8-10)—it contemplates that there may be other portions.

   Supra p. 95. GE then argues that the claims are not limited to the “one



                                            96
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 107 of 110 PageID #: 1620




   embodiment” where “fluids are strictly restricted to the fluidics section 30 of the

   interchangeable modular component 26” (7:35-37) because “[n]othing within the

   intrinsic record indicates that ‘a fluid handling section’/‘a fluidics section’ must be

   limited to this embodiment.” Supra p. 95. However, this is inconsistent with the

   claim language of “a panel member arranged to separate the fluidics section from

   the non-fluidics section” and the purpose of separation discussed above in Section

   II(H)(2). And it would improperly render the claim language requiring the panel

   member arranged to separate the fluidics section from the non-fluidics section

   superfluous. 30 See Merck, 395 F.3d at 1372; Power Mosfet, 378 F.3d at 1410.

         Further, as discussed above, the statements GE made during prosecution of

   the ‘718 Patent—that the cited prior art references did not show separation of

   fluidic and non-fluidic sections—can only be interpreted to mean that all fluidic

   and non-fluidic components of the panel must be separated. The Federal Circuit

   has imposed limitations based on statements just like those GE made. See N. Am.

   Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 1345-46 (Fed. Cir.

   2005) (claim language that called for convex wall was properly interpreted to



   30
          In rendering this language superfluous, it would erase any distinction
   between, for example, the claims of the ‘591 Patent (in which the separation
   language appears) and those of the ‘590 Patent (in which that language does not
   appear). Such a result runs counter to the principle of claim differentiation. See,
   e.g., Curtiss-Wright Flow Control Corp. v. Velan, Inc., 438 F.3d 1374, 1380-81
   (Fed. Cir. 2006).

                                             97
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 108 of 110 PageID #: 1621




   disclaim any concave portion because patentee distinguished prior art reference

   that had slightly concave walls); see also ZapMedia Servs., Inc. v. Apple Inc., 482

   F. App’x 533, 534, 536-39 (Fed. Cir. 2012) (imposing limitation requiring access

   only by authorized devices to claim term that stated media could “be accessed by

   any one of the authorized plurality of media player devices” because patentee had

   distinguished prior art that allowed access by unauthorized devices). The

   prosecution history (discussed above in Section II(H)(2)) demonstrates that “a

   fluid handling section”/“a fluidics section” must be limited to the embodiment

   where the fluids are strictly restricted to the fluidics section of the interchangeable

   fluid handling unit. See 7:35-37.

                3.     Plaintiffs’ Reply Position
         The dispute surrounding this term is the same as for “non-fluidics section.”

                4.     Defendant’s Sur-Reply Position
         See section II(H)(4) above.




                                             98
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 109 of 110 PageID #: 1622




    /s/ John W. Shaw                            /s/ David E. Moore
    John W. Shaw (No. 3362)                     David E. Moore (No. 3983)
    David M. Fry (No. 5486)                     Bindu A. Palapura (No. 5370)
    Nathan R. Hoeschen (No. 6232)               Alan R. Silverstein (No. 5066)
    SHAW KELLER LLP                             Tracey E. Timlin (No. 6469)
    I.M. Pei Building                           POTTER ANDERSON & CORROON LLP
    1105 North Market Street, 12th Floor        Hercules Plaza, 6th Floor
    Wilmington, DE 19801                        1313 N. Market Street
    (302) 298-0700                              Wilmington, DE 19801
    jshaw@shawkeller.com                        Tel: (302) 984-6000
    dfry@shawkeller.com                         dmoore@potteranderson.com
    nhoeschen@shawkeller.com                    bpalapura@potteranderson.com
    Attorneys for Plaintiffs                    asilverstein@potteranderson.com
                                                ttimlin@potteranderson.com
                                                Attorneys for Defendant

    Dated: January 30, 2020




                                           99
Case 1:18-cv-01899-CFC-SRF Document 60 Filed 01/30/20 Page 110 of 110 PageID #: 1623




            CERTIFICATE OF COMPLIANCE WITH WORD COUNT

          Counsel hereby certifies that this brief complies with the Court’s typeface,

   font size, and word count limitations. The word count of this brief, excluding tables

   and signature blocks, is 21,042 words in 14-point Times New Roman font.

                                                 Respectfully submitted,

                                                 /s/ John W. Shaw
                                                 John W. Shaw (No. 3362)
                                                 SHAW KELLER LLP
                                                 I.M. Pei Building
                                                 1105 North Market Street, 12th
                                                 Floor Wilmington, DE 19801
                                                 (302) 298-0700
                                                 jshaw@shawkeller.com
                                                 Attorney for Plaintiffs
    Dated: January 30, 2020




                                           100
